            Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 1 of 62



                                  UNITED STATES DISTRICT COURT
1                                 FOR THE DISTRICT OF COLUMBIA
2    LAWYERS’ COMMITTEE FOR CIVIL
     RIGHTS UNDER LAW,                                       Civil Action No. 1:18-cv-00167 (EGS)
3
                    Plaintiff,                               DECLARATION OF
4                                                            JAMES V.M.L. HOLZER
           v.
5    UNITED STATES DEPARTMENT OF
     JUSTICE AND UNITED STATES
6    DEPARTMENT OF HOMELAND SECURITY
7
                    Defendants.
8
            1.      I, James V.M.L. Holzer, pursuant to 28 U.S.C. § 1746, hereby declare as follows:
9

10          2.      I am the Deputy Chief Freedom of Information Act (“FOIA”) Officer for the

11   Department of Homeland Security (“DHS”) Privacy Office (“DHS Privacy”).
12          3.      In this capacity, I am the DHS official responsible for implementing FOIA policy
13
     across DHS and responding to requests for records under the FOIA, 5 U.S.C. § 552, the Privacy
14
     Act, 5 U.S.C. § 552a, and other applicable records access provisions. I have been employed by
15
     DHS Privacy in this capacity since May 2016. I previously served as the Director of the Office
16

17   of Government Information Services within the National Archives and Records Administration,

18   and prior to that I served as the Senior Director of FOIA Operations for DHS.

19          4.      Through the exercise of my official duties, I have become familiar with the
20   background of Plaintiff’s FOIA request, request no. 2018-HQFO-00143, received on October 24,
21
     2017. I have also become familiar with the background of this litigation and have read a copy of
22
     the Complaint filed by Plaintiff on January 26, 2018.
23
                                   DHS Privacy’s FOIA Search Process
24

25          5.      DHS Privacy is responsible for processing all FOIA and Privacy Act requests

26   pertaining to twelve DHS Headquarters-level offices. Those offices are: DHS Privacy; the

27
        Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                              Page 1
             Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 2 of 62



     Office of the Secretary (which includes the Military Advisor’s Office and the Office of
1

2    Intergovernmental Affairs); the Office of the Citizenship and Immigration Services Ombudsman;

3    the Office for Civil Rights and Civil Liberties; the Office of the Executive Secretary; the DHS

4    Management Directorate; the Countering Weapons of Mass Destruction Office1; the Office of
5
     the General Counsel; the Office of Legislative Affairs; the Office of Public Affairs; the Office of
6
     Operations Coordination; and the Office of Policy. DHS Privacy also coordinates the processing
7
     of FOIA requests across DHS components when the subject matter of a particular request
8
     touches on multiple components or is particularly high profile.
9

10          6.      Each DHS component maintains its own automated case tracking system which

11   assigns case control numbers to, and tracks the status of, all FOIA and Privacy Act requests
12   received by that component. Each DHS component logs all incoming FOIA and Privacy Act
13
     requests into their automated case tracking systems, and inputs information about each request
14
     into the system (including, but not limited to, the requester’s name and/or organization, and, in
15
     the case of FOIA requests, the topic of the request). All requesters are then notified of the case
16

17   control numbers assigned to their requests. It is the practice of all DHS components to refer to

18   the case control numbers in all correspondence with requesters. The automated case tracking

19   systems are text searchable on a field-by-field basis.
20          7.      When a requester submits a FOIA request seeking email communications or other
21
     DHS Headquarters (HQ) records, DHS Privacy utilizes a standard FOIA-HQ Data Acquisition
22

23
     1
24    As described in the Notice of Countering Weapons of Mass Destruction Office Reorganization
     Pursuant to § 872 of the Homeland Security Act of 2002, submitted to Congress on October 6,
25   2017, the Department established the Countering Weapon of Mass Destruction Office, effective
     on December 5, 2017. This office assumed the responsibilities and authorities of the former
26   Domestic Nuclear Detection Office and Office of Health Affairs.
27
         Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                                  Page 2
            Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 3 of 62



     Process. This standardized process involves DHS Privacy tasking the Office of Chief
1

2    Information Officer, Risk Management Division to conduct a comprehensive HQ-wide search of

3    emails using key words (i.e., boolean operators) and targeted email accounts on individuals

4    identified or derived from the initial FOIA request.
5
                           DHS’s Search Process on Plaintiff’s FOIA Request
6
            8.      DHS respectfully refers the Court to Plaintiff’s FOIA request, dated October 24,
7
     2017, and attached here, for a full and accurate statement of its contents. In response to
8
     Plaintiff’s FOIA request, DHS Privacy conducted a search pursuant to the procedures as
9

10   explained in paragraph 7 above. After review of Plaintiff’s FOIA request, DHS determined that

11   any records pertaining to the staffing and operation of the Presidential Advisory Commission on

12   Election Integrity by DHS personnel would be, if any, located within the Front Office. The
13
     search was conducted of all DHS employees in the Front Office, including the Secretary, Deputy
14
     Secretary, and counselors to the Secretary based on the scope of the request and the sensitivity of
15
     the subject area. The search conducted was for the time period January 20, 2017 to March 30,
16
     2018, the date the search was conducted.
17

18          9.      The search conducted included key words that were comprised of the names and

19   email addresses for all of the individuals listed in the FOIA request, which covered requests no.
20   1 and no. 2, as listed in the attached FOIA request. DHS respectfully refers the Court to
21
     Plaintiff’s FOIA request for that list of names and email addresses. Also, because the scope of
22
     the request pertained to records related to the Presidential Advisory Commission on Election
23
     Integrity, DHS Privacy included the following key words to capture records covered by request
24

25   no. 3: “Presidential Advisory Commission on Election Integrity,” “PACEI,” “PCEI,” and “voting

26

27
        Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                                  Page 3
              Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 4 of 62



     commission,” all terms that were commonly used throughout the Department for the
1

2    Commission.

3            10.      In addition, DHS reviewed records released to pursuant to other FOIA requests

4    for DHS records related to Presidential Executive Order 13799, Establishment of the Presidential
5
     Advisory Commission on Election Integrity, available here: https://www.dhs.gov/publication/
6
     executive-order-13799. DHS determined that several previously released records were
7
     responsive to Plaintiff’s request and referred Plaintiff to DHS’s FOIA reading room. These
8
     records are included on the attached Vaughn Index.2 As of result of DHS’s searches, including
9

10   its review of DHS records released pursuant to other FOIA requests related to the Presidential

11   Advisory Commission on Election Integrity, DHS identified a total of 632 pages of responsive
12   records to plaintiff’s request. The agency released 230 of pages in full, 280 of pages in part,
13
     withheld 34 pages in full, and referred 88 pages to other agencies for direct response to plaintiff.
14
                               DHS’s Claim of FOIA Exemptions Used and Segregation
15
             11.      Exemption (b)(5) protects “inter-agency and intra-agency memorandums or letters
16
     which would not be available by law to a party other than an agency in litigation with the
17

18   agency.” 5 U.S.C. § 552(b)(5).

19           12.      As described in the attached Vaughn index, DHS applied FOIA Exemption (b)(5)
20   to protect deliberative information contained within the requested records because the
21
     information consists of the thoughts, opinions, and pre-decisional impressions of DHS
22
     employees. This information included discussions of new issues, key deliverables, upcoming
23

24
     2
       The Vaughn Index encompasses documents withheld in full or in part in the instant litigation, and documents that
25   were withheld in full or in part in other cases and published on DHS’s FOIA reading room. Documents withheld
     pursuant to Exemptions 5 and 7 are listed specifically on the Index (regardless of the case in which they were first
26   released). Documents withheld pursuant to Exemption 6 are covered by the Index, although they are not individually
     listed where the type of withholding is clear from the face of the produced document.
27
         Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                                                Page 4
            Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 5 of 62



     policy decisions, cyber strategies, and task group updates. This information also included draft
1

2    responses to Congress discussing, among other issues, the relationship between DHS and the

3    Election Integrity Commission. DHS withheld the deliberative portions of these records to

4    prevent a potential chilling effect on the open and frank discussions on matters of policy between
5
     DHS employees, as this would undermine the agency’s ability to perform its duties. DHS
6
     depends upon the ability of its employees to offer candid ideas and opinions to agency decision-
7
     makers and to each other without the fear of public exposure; to curtail this process would be
8
     detrimental to DHS and all governmental entities.
9

10          13.     The disclosure of draft documents and the comments contained therein could

11   mislead the public, as the comments and text of draft documents often differ, sometimes
12   significantly, from final agency positions. Disclosure of such material could also cause the same
13
     chilling effect noted in paragraph 12.
14
            14.     DHS also applied FOIA Exemption (b)(5) to protect attorney-client privileged
15
     communications and attorney work product contained in a USCIS Office of Chief Counsel legal
16

17   memorandum providing an opinion on the legal considerations concerning a proposal to assist

18   State election officials with voter list maintenance activity using DHS data and systems, and

19   provides its initial views, opinions, and recommendations with respect to the identified legal
20   considerations. The Office of Chief Counsel also analyzes the litigation risk associated with
21
     adopting the proposal in light of the pending litigation involving the Presidential Advisory
22
     Commission on Election Integrity. The memorandum was intended to be, and was in fact, kept
23
     confidential. Moreover, DHS has applied FOIA Exemption (b)(5) to protect attorney-client
24

25   privileged communications and attorney work product with regard to a document concerning the

26   preservation of records in connection with other litigation involving DHS equities that pertains to

27
        Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                                Page 5
              Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 6 of 62



     the subject area of this case, Common Cause v. Presidential Advisory Commission on Election
1

2    Integrity, et al., Civil No. 17-1398-RCL (D.D.C. filed July 14, 2017). Disclosure of this

3    information would have a chilling effect on the ability of agency attorneys to effectively

4    communicate with their agency clients and to effectively prepare to represent the agency in
5
     anticipation of or in pending litigation.
6
             15.      DHS applied FOIA Exemption (b)(6) to protect the names, phone numbers, email
7
     addresses and other personally identifiable information of DHS and other federal government
8
     employees contained within the various memoranda, email messages and other documents
9

10   throughout the production. The employees whose names are redacted in the documents are not

11   senior leaders; they are not employees whose actions, decisions, or statements are subject to
12   press coverage. DHS determined that the names of non-leadership lower level employees should
13
     not be disclosed as the personal privacy interests of such employees outweighed any public
14
     interest in their disclosure. DHS made this determination because revealing the identities of such
15
     lower level employees would not shed light on the functioning of the Department in any
16

17   meaningful fashion and would constitute an unwarranted invasion of their personal privacy. The

18   names of higher level management employees, members of the senior executive service, and

19   politically appointed employees were disclosed as their privacy interests were outweighed by the
20   public interest in knowing how their activities and actions impact the discharge of DHS duties.3
21
             16.      DHS applied FOIA Exemption (b)(7)(E) to protect law enforcement sensitive
22
     information pertaining to obtaining access to secure locations within the Eisenhower Executive
23
     Office Building, and the location within that building where a meeting was to be held.
24

25
     3
       Documents withheld pursuant to Exemption 6, either in this litigation or other cases and subsequently published on
26   the DHS Reading Room, are not individually listed in the Vaughn Index where the nature of the withholding is clear
     from the face of the produced document.
27
         Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                                                Page 6
            Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 7 of 62



     Disclosure of this information could allow unauthorized individuals to circumvent the law and
1

2    gain physical or virtual access to restricted secure areas and restricted government information,

3    and could potentially endanger high-level government officials, including the President or Vice

4    President of the United States.
5
            17.     DHS performed a line-by-line review of each DHS record responsive to the
6
     request and determined it had released all segregable information.
7
            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
8
     and correct.
9

10   Dated the 13th day of December, 2018

11                                                __________________________________________
                                                  James V.M.L. Holzer
12                                                Deputy Chief FOIA Officer
13                                                DHS Privacy Office
                                                  U.S. Department of Homeland Security
14

15

16

17

18

19

20

21

22

23

24

25

26

27
        Holzer Declaration, Civil Action No. 1:18-cv-00167 (EGS)
28
                                                                                                Page 7
                                                  Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 8 of 62


                                           Lawyers Committee for Civil Rights v. DHS (Civil Action No. 1:18-cv-00167) DHS Vaughn Index
                                   Number                                                                                                      Exemptions
          Bates Range                                 Release Document Name                  Description of Document              Date                    Explanation of Withholdings
                                   of pages                                                                                                     Applied

                                                                                                                                                           DHS applied FOIA Exemption (b)(6) to protect the names, phone
                                                                                                                                                           numbers, email addresses and other personally identifiable information
                                                                                                                                                           of DHS and other federal government employees contained within the
                                                All productions for LCCR and other FOIA
                                                                                                                                                           various memoranda, email messages and other documents throughout
                                               cases on DHS records regarding Executive
                                                                                                                                                           the production. Disclosure of such information would constitute an
           Throughout                N/A             Order 13799 may be found here:                      Varies                                   (b)(6)
                                                                                                                                                           unwarranted invasion of the privacy of these employees. The employees
                                               https://www.dhs.gov/publication/executive-
                                                                                                                                                           whose names are redacted in the documents are not senior leaders. They
                                                               order-13799
                                                                                                                                                           are not employees whose actions, decisions, or statements are subject to
                                                                                                                                                           press coverage. Those employees are not public figures, and there is no
                                                                                                                                                           public interest present that outweighs their right to personal privacy.


                                                                                            Email message forwarding a                                     DHS applied Exemption (b)(5) to protect deliberative information
                                                                                            July 19, 2017, Politico article                                contained within a comment to a forwarded news article. The
                                                                                            regarding the Presidential                                     information withheld contained the thoughts, opinions, and pre-
                                              Presidential Advisory Commission on
   DHS-001-HQFO-00794-000003          1                                                     Advisory Commission on             July 20, 2017      (b)(5)   decisional impressions of the employee regarding the potential impact of
                                              Election Integrity records - Jan. 2018
                                                                                            Election Integrity amongst                                     the information contained in the article. Disclosure of this information
                                                                                            employees in the Office of                                     could be misleading to the public, as well as inhibit the candid
                                                                                            Policy                                                         discussion of issues between employees.

                                                                                                                                                           DHS applied Exemption (b)(5) to protect a weekly report briefing DHS
                                                                                                                                                           Senior Leadership on new issues, key deliverables on reports, upcoming
                                                                                            Weekly DHS Senior Leader
                                              Presidential Advisory Commission on                                                                          policy decisions, and task group updates, and as such the report is both
DHS-001-HQFO-00794-000009-000012      4                                                     Update for the week ending          May 2017          (b)(5)
                                              Election Integrity records - Jan. 2018                                                                       pre-decisional and deliberative. Disclosure of this information could be
                                                                                            May12, 2017
                                                                                                                                                           misleading to the public, as well as inhibit the candid discussion of
                                                                                                                                                           issues between employees and agency decision-makers.

                                                                                                                                                           DHS applied Exemption (b)(5) to protect deliberative information
                                                                                                                                                           contained within a draft email message to the Office of the Vice
                                                                                                                                                           President regarding cyber security and the Election Integrity
                                                                                            Draft email to the Office of the
                                              Presidential Advisory Commission on                                                                          Commission, and DHS's role on election systems infrastructure
   DHS-001-HQFO-00794-000013          1                                                     Vice President regarding the       July 3, 2017       (b)(5)
                                              Election Integrity records - Jan. 2018                                                                       protection initiatives and programs. Disclosure of this information could
                                                                                            Election Integrity Commission
                                                                                                                                                           be misleading to the public, as well as inhibit the candid discussion of
                                                                                                                                                           issues between employees. The final version of the email was released
                                                                                                                                                           in full at DHS-001-HQLI-00018-000006.
                                                                                                                                                           DHS applied Exemption (b)(5) to protect deliberative information and a
                                                                                                                                                           proposed response to a Senate committee staff member contained within
                                                                                            Email message regarding a
                                              Presidential Advisory Commission on                                                                          an email message discussing the relationship between DHS and the
   DHS-001-HQFO-00794-000015          1                                                     response to a question from a May 16, 2017            (b)(5)
                                              Election Integrity records - Jan. 2018                                                                       Election Integrity Commission. Disclosure of this information could be
                                                                                            Senate committee staff member
                                                                                                                                                           misleading to the public, as well as inhibit the candid discussion of
                                                                                                                                                           issues between employees.




                                                                                                             1
                                              Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 9 of 62


                                                                                                                                                         DHS applied Exemption (b)(5) to protect deliberative information
                                                                                                                                                         contained within a discussion of the options for the DHS NPPD re-
DHS-001-HQFO-00794-000019 - 000020,                                                       Email message regarding
                                          Presidential Advisory Commission on                                                                            organization and opinions on the Senate v. House versions, as well as a
 and DHS-001-HQFO-00794-000024-       4                                                   multiple topics pending before May 11, 2017         (b)(5)
                                          Election Integrity records - Jan. 2018                                                                         discussion of options for cyber strategies. Disclosure of this information
             000025                                                                       the former DHS Chief of Staff
                                                                                                                                                         could be misleading to the public, as well as inhibit the candid
                                                                                                                                                         discussion of issues between employees.

                                                                                                                                                         DHS applied Exemption (b)(5) to protect deliberative information
                                                                                          Email message regarding
                                                                                                                                                         contained within a discussion of the forwarded Politico article
                                                                                          potential talking points about
                                          Presidential Advisory Commission on                                                                            concerning a DHS system and its intended purpose and potential use or
DHS-001-HQFO-00794-000027-000028      2                                                   the Election Integrity              July 6, 2017    (b)(5)
                                          Election Integrity records - Jan. 2018                                                                         non-use for purposes of election administration. Disclosure of this
                                                                                          Commission and a forwarded
                                                                                                                                                         information could be misleading to the public, as well as inhibit the
                                                                                          article from Politico
                                                                                                                                                         candid discussion of issues between employees.

                                                                                          Email message regarding the
                                                                                                                                                         DHS applied Exemption (b)(5) to protect attorney-client privileged
                                                                                          need to preserve documents for
                                                                                                                                                         communications and attorney work product contained within a notice to
                                                                                          litigation Common Cause v.
                                          Presidential Advisory Commission on                                                  August 8,                 preserve documents for litigation. Disclosure of this information would
    DHS-001-HQFO-00794-000030         1                                                   Presidential Advisory                               (b)(5)
                                          Election Integrity records - Jan. 2018                                                2017                     have a chilling effect on the ability of agency attorneys to effectively
                                                                                          Commission on Election
                                                                                                                                                         communicate with their agency clients and to effectively prepare to
                                                                                          Integrity, et al., No. 17-cv-1398
                                                                                                                                                         represent the agency in litigation.
                                                                                          (D.D.C.)


                                                                                                                                                         DHS applied Exemption (b)(5) to protect a pre-decisional deliberative
                                                                                                                                                         proposed response to a Question for the Record from the Senate
                                                                                          Draft responses to a Question                                  Homeland Security Subcommittee regarding DHS support of the
                                          Presidential Advisory Commission on             for the Record from the Senate                                 Election Integrity Commission. The information withheld contained the
    DHS-001-HQFO-00794-000054         1                                                                                        Undated        (b)(5)
                                          Election Integrity records - Jan. 2018          Homeland Security                                              thoughts, opinions, and pre-decisional impressions of the employees
                                                                                          Subcommittee                                                   who drafted the proposed response. Disclosure of this information
                                                                                                                                                         could be misleading to the public, as well as inhibit the candid
                                                                                                                                                         discussions of issues between employees.


                                                                                          Internal USCIS legal                                           DHS applied Exemption (b)(5) to protect attorney-client privileged
                                                                                          memorandum from the USCIS                                      communications and attorney work product contained in a USCIS
                                                                                          Office of Chief Counsel                                        Office of Chief Counsel legal memorandum providing an opinion on the
                                              This memo was not provided on DHS's         providing an opinion on the                                    legal considerations in assisting State election officials with voter list
DHS-001-HQFO-00794-000086-000090      5                                                                                        Undated        (b)(5)
                                            reading room since it was redacted in full.   legal considerations in assisting                              maintenance activity using DHS data and systems. Disclosure of this
                                                                                          State election officials with                                  information would have a chilling effect on the ability of agency
                                                                                          voter list maintenance activity                                attorneys to effectively communicate with their agency clients and to
                                                                                          using DHS data and systems                                     effective prepare to represent the agency in litigation.


                                                                                          Email message regarding the
                                                                                                                                                         DHS applied Exemption (b)(7)(E) to protect law enforcement sensitive
                                                                                          steps required to get cleared by
                                                                                                                                                         information pertaining to obtaining access to secure locations within the
                                                                                          the U.S. Secret Service for
                                                                                                                                                         Eisenhower Executive Office Building, and the location within that
                                          Presidential Advisory Commission on             access to attend a meeting at       August 22,
 DHS-001-HQLI-00018-000010-000011     1                                                                                                      (b)(7)(E)   building where a meeting was to be held. Disclosure of this information
                                          Election Integrity records - May 2018 part 1    the Eisenhower Executive              2017
                                                                                                                                                         could allow unauthorized individuals to circumvent the law and gain
                                                                                          Office Building, and the
                                                                                                                                                         access to restricted secure areas and potentially endanger the President
                                                                                          location of a proposed meeting
                                                                                                                                                         or Vice President of the United States.
                                                                                          in that building




                                                                                                           2
                                            Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 10 of 62


                                                                                        Email message regarding the
                                                                                                                                                      DHS applied Exemption (b)(7)(E) to protect law enforcement sensitive
                                                                                        steps required to get cleared by
                                                                                                                                                      information pertaining to obtaining access to secure locations within the
                                                                                        the U.S. Secret Service for
                                                                                                                                                      Eisenhower Executive Office Building, and the location within that
                                         Presidential Advisory Commission on            access to attend a meeting at      August 22,
   DHS-001-HQLI-00018-000080         1                                                                                                    (b)(7)(E)   building where a meeting was to be held. Disclosure of this information
                                         Election Integrity records - May 2018 part 1   the Eisenhower Executive             2017
                                                                                                                                                      could allow unauthorized individuals to circumvent the law and gain
                                                                                        Office Building, and the
                                                                                                                                                      access to restricted secure areas and potentially endanger the President
                                                                                        location of a proposed meeting
                                                                                                                                                      or Vice President of the United States.
                                                                                        in that building


                                                                                                                                                      DHS applied Exemption (b)(5) to protect pre-decisional deliberative
                                                                                        Draft letter to Maine Secretary                               information contained within a draft letter to a State official. The
                                                                                        of State from former DHS                                      information withheld contained the thoughts, opinions, and pre-
                                         Presidential Advisory Commission on
DHS-001-HQLI-00014-000009 - 000010   2                                                  Secretary Kelly regarding           June 2017      (b)(5)     decisional impressions of the employees who drafted the letter, prior to
                                         Election Integrity records - May 2018 part 2
                                                                                        Maine's efforts to comply with                                revisions and edits by other employees. Disclosure of this information
                                                                                        the REAL ID Act.                                              could be misleading to the public, as well as inhibit the candid
                                                                                                                                                      discussion of issues between employees.


                                                                                                                                                      DHS applied Exemption (b)(5) to protect pre-decisional deliberative
                                                                                        Draft letter to Indiana Secretary
                                                                                                                                                      information contained within a draft letter to the President of the
                                                                                        of State and President of the
                                                                                                                                                      National Association of Secretaries of State. The information withheld
                                                                                        National Association of
                                         Presidential Advisory Commission on                                                                          contained the thoughts, opinions, and pre-decisional impressions of the
DHS-001-HQLI-00014-000016-000017     2                                                  Secretaries of State regarding February 2018       (b)(5)
                                         Election Integrity records - May 2018 part 2                                                                 employees who drafted the letter, prior to revisions and edits by other
                                                                                        the designation of election
                                                                                                                                                      employees. Disclosure of this information could be misleading to the
                                                                                        infracture as critical
                                                                                                                                                      public, as well as inhibit the candid discussion of issues between
                                                                                        infrastrucure.
                                                                                                                                                      employees.


                                                                                        Email message regarding the                                   DHS applied Exemption (b)(5) to protect a pre-decisional deliberative
                                                                                        receipt of a FOIA request                                     comment contained within an email message regarding the receipt and
                                                                                        seeking records from the Office                               processing of a FOIA request. The information withheld contained the
                                         Presidential Advisory Commission on                                            October 19,
DHS-001-HQLI-00014-000027-000029     3                                                  of Legislative Affairs                             (b)(5)     thoughts, opinions, and pre-decisional impressions of the employee who
                                         Election Integrity records - May 2018 part 2                                      2017
                                                                                        pertaining to the Presidential                                drafted the message. Disclosure of this information could be misleading
                                                                                        Advisory Commission on                                        to the public, as well as inhibit the candid discussion of issues between
                                                                                        Election Integrity                                            employees.


                                                                                                                                                      DHS applied Exemption (b)(5) to protect pre-decisional deliberative
                                                                                                                                                      comments by the DHS Secretary's advisor for infrastructure providing
                                                                                                                                                      his opinions on how State officials received and will react to
                                                                                        Email message regarding the                                   information received in a briefing, and how to work with those officials.
                                         Presidential Advisory Commission on                                               February 20,
DHS-001-HQLI-00014-000034-000035     1                                                  response to a HuffPo news                          (b)(5)     The information withheld contained the thoughts, opinions, and pre-
                                         Election Integrity records - May 2018 part 2                                         2018
                                                                                        article                                                       decisional impressions of the employee. Disclosure of this information
                                                                                                                                                      could be misleading to the public, inhibit the candid discussion of issues
                                                                                                                                                      between employees, and hinder the ability of the Secretary to be fully
                                                                                                                                                      informed about issues prior to speaking with State officials.




                                                                                                         3
                                            Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 11 of 62



                                                                                                                                                 DHS applied Exemption (b)(5) to protect pre-decisional deliberative
                                                                                                                                                 comments made by the Officer for Civil Rights and Civil Liberties in an
                                                                                                                                                 email message to NPPD Leadership after speaking with State election
                                                                                        Email message from CRCL
DHS-001-HQLI-00014-000048-000049;                                                                                                                officials at a conference. The information withheld contained the
                                         Presidential Advisory Commission on            Officer providing her opinions   February 21,
DHS-001-HQLI-00014-000050-000051;   43                                                                                                  (b)(5)   thoughts, opinions, and pre-decisional impressions of the CRCL Officer
                                         Election Integrity records - May 2018 part 2   after meeting with State            2018
 and DHS-001-HQLI-00014-000052                                                                                                                   on how to work with those officials. Disclosure of this information
                                                                                        elections officials
                                                                                                                                                 could be misleading to the public, inhibit the candid discussion of issues
                                                                                                                                                 between employees, and hinder the ability of the NPPD Leadership to
                                                                                                                                                 be fully informed about issues prior to speaking with State officials.




                                                                                                                                                 DHS applied Exemption (b)(5) to protect pre-decisional deliberative
                                                                                                                                                 proposed responses to Questions for the Record from the Senate
                                                                                                                                                 Judiciary Committee regarding the receipt and use of data from the
DHS-001-HQLI-00014-000055-00057,                                                        Draft responses to Questions                             Presidential Advisory Commission on Election Integrity, and claims of
                                         Presidential Advisory Commission on
DHS-001-HQLI-00014-000058-000061,   13                                                  for the Record from the Senate    Undated       (b)(5)   illegal votes being cast. The information withheld contained the
                                         Election Integrity records - July 2018
DHS-001-HQLI-00014-000063-000068                                                        Judiciary Committee                                      thoughts, opinions, and pre-decisional impressions of the employees
                                                                                                                                                 who drafted and commented on these proposed responses. Disclosure
                                                                                                                                                 of this information could be misleading to the public, as well as inhibit
                                                                                                                                                 the candid discussions of issues between employees.




                                                                                                        4
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 12 of 62




                                                 October 24, 2017

      Sam Kaplan
      Chief Privacy Officer/Chief FOIA Officer
      The Privacy Office
      U.S. Department of Homeland Security
      245 Murray Lane SW
      STOP-0655
      Washington, DC 20528-0655

              Re: Freedom of Information Act Request

      Dear Mr. Kaplan:

      Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552 et seq., and
      Department of Homeland Security (DHS) implementing regulations, 6 C.F.R. Part
      5, the Lawyers’ Committee for Civil Rights Under Law (the “Lawyers’
      Committee”) makes the following request for records.

      On May 11, 2017, President Trump established the Presidential Commission on
      Election Integrity. Exec. Order 13799. Although the Commission was purportedly
      formed to “study the registration and voting processes used in Federal elections,”
      id. § 3, the Commission’s activities to date have focused on suppressing voting
      rights through spurious claims of voter fraud. 1 Vice Chair Kris Kobach has publicly
      referred to the Department of Homeland Security’s “database of all known aliens,
      green card holders, [and] temporary visa holder[s] in the United States” as potential
      evidence supporting his allegations of voter fraud. 2

      The Lawyers’ Committee filed suit against the Commission in July based on the
      Commission’s failure to comply with the requirements set forth in the Federal
      Advisory Commission Act (“FACA”), codified at 5 U.S.C. app. II. See Lawyers’
      Committee for Civil Rights Under Law v. Presidential Advisory Commission on
      Election Integrity, et al., No. 1:17-cv-01354-CKK (D.D.C. 2017). The Lawyers’

      1
        Pam Fessler, Talk of Voter Fraud Dominates First Meeting of Election Integrity Commission,
      July 19, 2017, http://www.npr.org/2017/07/19/538152713/talk-of-voter-fraud-dominates-first-
      meeting-of-election-integrity-commission.
      2
       Kobach Talks Goals of New Voter Fraud Commission; Commerce Secretary on North Korea
      Missile Test, China Trade Deal, Transcript, May 14, 2017,
      http://www.foxnews.com/transcript/2017/05/14/kobach-talks-goals-new-voter-fraud-commission-
      commerce-secretary-on-nkorea-missile-test-china-trade-deal.html.

                                                    1
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 13 of 62




      Committee seeks to enforce the transparency requirements embodied in FACA to
      ensure that the Commission is not being used improperly to advance private
      agendas. In the course of this lawsuit, the district court ordered the Commission to
      provide the Lawyers’ Committee with a Vaughn-type index of all Commission
      records. See Aug. 30, 2017 Minute Entry; Sept. 27, 2017 Minute Entry. The index,
      attached as Exhibit A, reveals that there have been substantial discussions between
      Commission members and/or staff with DHS about potential collaboration between
      the Commission and DHS. See, e.g., Dkt. 33-3, No. 705 (“Email about potential
      future coordination/overlap between entities”).

      Given the significant public controversy surrounding the Commission, as well as
      Vice Chair Kobach’s demonstrated interest in examining DHS’s immigration
      records, there is substantial public interest in work being undertaken at DHS in
      conjunction with, or in any way related to, the Commission.

      Requested Records

      The Lawyers’ Committee requests that your agency produce the following within
      twenty business days:

         1. All records containing, reflecting, documenting, summarizing, or otherwise
            relating to the communications identified in the Vaughn-type index (Ex. A
            hereto) entry Nos. 365, 383, 384, 445, 447, 472, 475, 681, 682, 689, 693,
            701, 703, 705, 706, 711, 735, 738, 739, 741, 742, 744, and 749.

         2. Any other records containing, reflecting, documenting, summarizing, or
            otherwise relating to communications since January 20, 2017, between any
            employee of your agency and any of the following individuals:

                 a. Kris Kobach, including but not limited to emails that include the
                    email addresses kkobach@gmail.com and kris@kriskobach.com
                 b. Connie Lawson, including but not limited to emails that include the
                    email address connie@lawsonandco.com
                 c. Bill Gardner, including but not limited to emails that include the
                    email address chipkate@aol.com
                 d. Matthew Dunlap, including but not limited to emails that include the
                    email address mattdunlap47@gmail.com
                 e. J. Kenneth Blackwell, including but not limited to emails that
                    include the email address kennethblackwell693@gmail.com
                 f. Hans von Spakovsky, including but not limited to emails that
                    include the email address Hans.VonSpakovsky@heritage.org

                                               2
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 14 of 62




                 g. Christy McCormick, including but not limited to emails that include
                    the email address cacm@aol.com
                 h. David Dunn, including but not limited to emails that include the
                    email address david@capitolpartnersar.com
                 i. Mark Rhodes, including but not limited to emails that include the
                    email address mrhodes@woodcountywv.com
                 j. Alan King, including but not limited to emails that include the email
                    address aking2322@gmail.com
                 k. J. Christian Adams, including but not limited to emails that include
                    the email address adams@electionlawcenter.com
                 l. Andrew Kossack
                 m. Mark Paoletta
                 n. Matthew Morgan
                 o. Ronald Williams
                 p. Deniz Baykin
                 q. Any other Commission staff members

         3. Any other records of your agency, including but not limited to internal
            communications, communications with other federal agencies, and
            communications with third parties, that reference the individuals in Request
            (2) or the Commission itself by name.

      The Lawyers’ Committee seeks all records meeting the above criteria regardless of
      the capacity in which the individuals identified above were acting at the time of the
      communications, and regardless of the email address the individuals were using at
      the time of any such communications.

      Please ensure that your searches covers all career and political staff (including PAS
      and PA appointees) in the Secretary’s Office, the Deputy Secretary’s Office, the
      General Counsel’s Office, and the Executive Secretary’s Office.

      In addition to the records requested above, the Lawyers’ Committee also requests
      records describing the processing of this request, including records sufficient to
      identify search terms used and locations and custodians searched and any tracking
      sheets used to track the processing of this request. If your agency uses FOIA
      questionnaires or certifications completed by individual custodians or components
      to determine whether they possess responsive materials or to describe how they
      conducted searches, we also request any such records prepared in connection with
      the processing of this request.




                                               3
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 15 of 62




      The Lawyers’ Committee seeks all responsive records regardless of format,
      medium, or physical characteristics. In conducting your search, please understand
      the terms “record,” “document,” and “information” in their broadest sense, to
      include any written, typed, recorded, graphic, printed, or audio material of any kind.
      We seek records of any kind, including electronic records, audiotapes, videotapes,
      and photographs, as well as letters, emails, facsimiles, telephone messages, voice
      mail messages and transcripts, notes, or minutes of any meetings, telephone
      conversations or discussions. Our request includes any attachments to these
      records. No category of material should be omitted from search, collection, and
      production.

      Please search all records regarding agency business. You may not exclude searches
      of files or emails in the personal custody of your officials, such as personal email
      accounts. Records of official business conducted using unofficial systems or stored
      outside of official files is subject to the Federal Records Act and FOIA. 3 It is not
      adequate to rely on policies and procedures that require officials to move such
      information to official systems within a certain period of time; the Lawyers’
      Committee has a right to records contained in those files even if material has not
      yet been moved to official systems or if officials have, through negligence or
      willfulness, failed to meet their obligations. 4

      In addition, please note that in conducting a “reasonable search” as required by law,
      you must employ the most up-to-date technologies and tools available, in addition
      to searches by individual custodians likely to have responsive information. Recent
      technology may have rendered your agency’s prior FOIA practices unreasonable.
      In light of the government-wide requirements to manage information electronically
      by the end of 2016, it is no longer reasonable to rely exclusively on custodian-
      driven searches. Furthermore, agencies that have adopted the National Archives
      and Records Agency (NARA) Capstone program, or similar policies, now maintain
      emails in a form that is reasonably likely to be more complete than individual
      custodians’ files. For example, a custodian may have deleted a responsive email

      3
        See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149-50 (D.C. Cir.
      2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955-56 (D.C. Cir. 2016).
      4
        See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
      Dec. 12, 2016) (“The Government argues that because the agency had a policy requiring [the
      official] to forward all of his emails from his [personal] account to his business email, the
      [personal] account only contains duplicate agency records at best. Therefore, the Government
      claims that any hypothetical deletion of the [personal account] emails would still leave a copy of
      those records intact in [the official’s] work email. However, policies are rarely followed to
      perfection by anyone. At this stage of the case, the Court cannot assume that each and every work
      related email in the [personal] account was duplicated in [the official’s] work email account.”
      (citations omitted)).

                                                       4
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 16 of 62




      from his or her email program, but your agency’s archiving tools would capture
      that email under Capstone. Accordingly, the Lawyers’ Committee insists that your
      agency use the most up-to-date technologies to search for responsive information
      and take steps to ensure that the most complete repositories of information are
      searched. The Lawyers’ Committee is available to work with you to craft
      appropriate search terms. However, custodian searches are still required; agencies
      may not have direct access to files stored in .PST files, outside of network drives,
      in paper format, or in personal email accounts.

      Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of
      disclosure, withholding information “only if . . . disclosure would harm an interest
      protected by an exemption” or “disclosure is prohibited by law.” 5 If it is your
      position that any portion of the requested records is exempt from disclosure, the
      Lawyers’ Committee requests that you provide an index of those documents as
      required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415
      U.S. 977 (1974). As you are aware, a Vaughn index must describe each document
      claimed as exempt with sufficient specificity “to permit a reasoned judgment as to
      whether the material is actually exempt under FOIA.”6 Moreover, the Vaughn
      index “must describe each document or portion thereof withheld, and for each
      withholding it must discuss the consequences of disclosing the sought-after
      information.”7 Further, “the withholding agency must supply ‘a relatively detailed
      justification, specifically identifying the reasons why a particular exemption is
      relevant and correlating those claims with the particular part of a withheld
      document to which they apply.’”8

      In the event some portions of the requested records are properly exempt from
      disclosure, please disclose any reasonably segregable non-exempt portions of the
      requested records. If it is your position that a document contains non-exempt
      segments, but that those non-exempt segments are so dispersed throughout the
      document as to make segregation impossible, please state what portion of the
      document is non-exempt, and how the material is dispersed throughout the
      document. Claims of nonsegregability must be made with the same degree of detail
      as required for claims of exemptions in a Vaughn index. If a request is denied in
      whole, please state specifically that it is not reasonable to segregate portions of the
      record for release.


      5
        FOIA Improvement Act of 2016 § 2 (Pub. L. No. 114-185).
      6
        Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir. 1979).
      7
        King v. U.S. Dep’t of Justice, 830 F.2d 210, 223-24 (D.C. Cir. 1987) (emphasis in original).
      8
        Id. at 224 (citing Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251
      (D.C. Cir. 1977).

                                                       5
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 17 of 62




      Please institute a preservation hold on information responsive to this request. The
      Lawyers’ Committee intends to pursue all legal avenues to enforce its right of
      access under FOIA, including litigation if necessary. Accordingly, your agency is
      on notice that litigation is reasonably foreseeable.

      To ensure that this request is properly construed, that searches are conducted in an
      adequate but efficient manner, and that extraneous costs are not incurred, the
      Lawyers’ Committee welcomes an opportunity to discuss its request with you
      before you undertake your search or incur search or duplication costs. By working
      together at the outset, the Lawyers’ Committee and your agency can decrease the
      likelihood of costly and time-consuming litigation in the future. Where possible,
      please provide responsive material in electronic format by email or in PDF or TIF
      format on a USB drive. Please send any responsive material being sent by mail to
      Ezra Rosenberg, Lawyers’ Committee for Civil Rights Under Law, 1401 New York
      Ave., NW, Washington DC, 20005. If it will accelerate release of responsive
      records to the Lawyers’ Committee, please also provide responsive material on a
      rolling basis.

      Fee Waiver Request

      In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and 6 C.F.R. § 5.11(k), the
      Lawyers’ Committee requests a waiver of fees associated with processing this
      request for records. The subject of this request concerns the operations of the
      federal government, and the disclosures will likely contribute to public
      understanding of those operations in a significant way. 9 Moreover, the request is
      primarily and fundamentally for non-commercial purposes. 10

      The Lawyers’ Committee requests a waiver of fees because disclosure of the
      requested information is “in the public interest because it is likely to contribute
      significantly to public understanding” of the operations or activities of the federal
      government.11 The disclosure of the information sought under this request will
      reveal the operations of the federal government, including how public funds are
      spent and how officials conduct the public’s business, as well currently non-public
      documents related to coordination between your agency and the Commission. In
      all events, the disclosure will produce information on matters of intense public
      interest and importance. The Lawyers’ Committee will disseminate the
      information to a reasonably broad audience of persons through its social media
      accounts and its website.

      9
        6 C.F.R. § 5.11(k)(1)(i).
      10
         Id. § 5.11(k)(1)(ii).
      11
         Id. § 5.11(k)(1)(i).

                                               6
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 18 of 62




      This request is primarily and fundamentally for non-commercial purposes. 12 As a
      501(c)(3) nonprofit, the Lawyers’ Committee does not have a commercial purpose
      and the release of the information requested is not in the Lawyers’ Committee’s
      financial interest. The Lawyers’ Committee was founded in 1963 and is committed
      to full and fair enforcement of federal civil rights laws and ensuring equal justice
      under law for all. The Lawyers’ Committee has been at the forefront of the legal
      struggle to advance and protect the right to vote, and accordingly it has substantial
      interest in the work of your agency that could affect the voting rights of Americans.

      The Lawyers’ Committee uses the information gathered, and its analysis of it, to
      educate the public through reports, press releases, or other media. The Lawyers’
      Committee also makes materials it gathers available on its public website and
      promotes their availability on social media platforms, such as Facebook and
      Twitter. The Lawyers’ Committee has demonstrated its commitment to the public
      disclosure of documents.

      Accordingly, the Lawyers’ Committee qualifies for a fee waiver.

      Application for Expedited Processing

      Pursuant to 5 U.S.C. § 552(a)(6)(E)(1) and 6 C.F.R. § 5.5(e)(1)(iv), the Lawyers’
      Committee requests that your agency expedite the processing of this request.

      I certify to be true and correct to the best of my knowledge and belief, that there is
      widespread and exceptional media interest in, and that there exist possible questions
      concerning the sharing of sensitive immigration status information by DHS that
      will affect the voting rights in this nation.13 As discussed above, Vice Chair Kobach
      has already expressed an interest in unfettered access to immigration records
      affecting millions of people and their right to vote. Whether the federal government
      is undertaking efforts that could affect the fundamental right to vote of Americans
      is a quintessential example of “[a] matter of widespread and exceptional media
      interest in which there exist possible questions about the government’s integrity
      which affect public confidence.” 14


      12
        Id. § 5.11(k)(1)(ii).
      13
        See, e.g., Kobach Talks Goals of New Voter Fraud Commission; Commerce Secretary on North
      Korea Missile Test, China Trade Deal, Transcript, May 14, 2017,
      http://www.foxnews.com/transcript/2017/05/14/kobach-talks-goals-new-voter-fraud-commission-
      commerce-secretary-on-nkorea-missile-test-china-trade-deal.html.
      14
           6 C.F.R. § 5.5(e)(1)(iv).

                                                   7
Case 1:18-cv-00167-EGS Document 27-2 Filed 12/13/18 Page 19 of 62




      Accordingly, the Lawyers’ Committee’s request satisfies the criteria for expedition.

      Conclusion

      We share a common mission to promote transparency in government. The
      Lawyers’ Committee looks forward to working with DHS on this request. If you
      do not understand any part of this request, have any questions, or foresee any
      problems in fully releasing the requested records, please contact Ezra Rosenberg at
      erosenberg@lawyerscommittee.org or (202) 662-8345. Also, if the Lawyers’
      Committee’s request for a fee waiver is not granted in full, please contact us
      immediately upon making such a determination.

      Thank you very much for your assistance.


                                                   Sincerely,

                                                   /s/ Kristen Clarke
                                                   Kristen Clarke
                                                   Jon Greenbaum
                                                   Ezra Rosenberg
                                                   Marcia Johnson-Blanco
                                                   Lawyers’ Committee for Civil
                                                   Rights Under Law


      Encl.




                                               8
Case
Case1:18-cv-00167-EGS
     1:17-cv-01354-CKK Document
                       Document27-2
                                33-3 Filed
                                     Filed12/13/18
                                           09/29/17 Page
                                                    Page20
                                                         1 of
                                                            of43
                                                               62




                       EXHIBIT 3
       Case
       Case1:18-cv-00167-EGS
            1:17-cv-01354-CKK Document
                              Document27-2
                                       33-3 Filed
                                            Filed12/13/18
                                                  09/29/17 Page
                                                           Page21
                                                                2 of
                                                                   of43
                                                                      62

                                         ACRONYMS

Commission Presidential Advisory Commission on Election Integrity
or PACEI
DFO          Designated Federal Officer
DHS          Department of Homeland Security
DOD          Department of Defense
DOJ          Department of Justice
DWHIT        Director of White House Information Technology
EEOB         Eisenhower Executive Office Building
EFT          Electronic Funds Transfer
EOP          Executive Office of the President
EPIC         Electronic Privacy Information Center
FACA         Federal Advisory Committee Act
FOIA         Freedom of Information Act
GAI          Government Accountability Institute
GAO          Government Accountability Office
GSA          General Services Administration
IT           Information Technology
MOU          Memorandum of Understanding
NARA         National Archives and Records Administration
NASS         National Association of Secretaries of State
OMB          Office of Management and Budget
OVP          Office of the Vice President
PRA          Presidential Records Act
SAFE         Safe Access File Exchange
SGE          Special Governmental Employee
SoS          Secretary of State
SSA          Social Security Administration
TRO          Temporary Restraining Order
VP           Vice President
                                            Case
                                            Case1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document
                                                                   Document27-2
                                                                            33-3 Filed
                                                                                 Filed12/13/18
                                                                                       09/29/17 Page
                                                                                                Page22
                                                                                                     3 of
                                                                                                        of43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
 2
   Public Documents Related to the Creation and Organization of the
 3 Commission
                                                                                                        Members of the
 4 Executive Order No. 13,799, establishing the Commission                   The President              Public                      11-May-17 Yes                   Yes             NA
   White House Press Release: President Announces Formation of
   Bipartisan Presidential Commission on Election Integrity (May 11,         White House Press          Members of the
 5 2017)                                                                     Secretary                  Public                      11-May-17 Yes                   Yes             NA
                                                                                                        Commission
 6 Charter: Presidential Advisory Commission on Election Integrity           Commission Staff           Members                      23-Jun-17 Yes                  Yes             NA
 7 Public Documents Related to June 28 Organizational Call
                                                                                                        Commission
 8 Agenda for June 28, 2017, Organizational Conference Call                  Commission Staff           Members                For June 28 call Yes                 Yes             NA
                                                                                                        Commission                                                  discretionary
 9 Email regarding June 28, 2017, initial organizational call                Kossack                    Members                For June 28 call No                  release         NA

   Readout of the Vice President's Call with the Presidential Advisory       White House Office of Members of the
10 Commission on Election Integrity                                          the Vice President    Public                            28-Jun-17 Yes                  Yes             NA


11 Public Documents Related to July 19 Meeting
                                                                                                        Commission                  For July 19
12 PACEI Bylaws (as adopted and as drafted)                                  Commission Staff           Members                       meeting Yes                   Yes             NA
                                                                                                        Commission                  For July 19
13 List of Possible Topics for Commission to Address                         Kobach                     Members                       meeting Yes                   Yes             NA
                                                                                                                                 Presentation
                                                                                                                               delivered at an
                                                                                                                               administrative
                                                                                                                                 session held
                                                                                                                               before the July
                                                                                                        Commission                 19 meeting                       discretionary
14 GSA briefing on FACA and Presidential Records Act                         GSA                        Members                          began No                   release         NA




                                                                                                    1                                                                                       9/29/2017
                                            Case
                                            Case1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document
                                                                   Document27-2
                                                                            33-3 Filed
                                                                                 Filed12/13/18
                                                                                       09/29/17 Page
                                                                                                Page23
                                                                                                     4 of
                                                                                                        of43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission             Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                    Shared (if Views as Subject    Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                          (if applicable)     applicable)                       applicable) to 10(b)?            Disclosed?     Kossack Decl. ¶ 12)
                                                                                                                                 Presentation
                                                                                                                               delivered at an
                                                                                                                               administrative
                                                                                                                                 session held
                                                                                                                               before the July
                                                                                                        Commission                 19 meeting                       discretionary
15 GSA briefing on Ethics Training for SGEs                                  GSA                        Members                          began No                   release         NA
   Heritage Foundation: Database entitled A sampling of Election             Shared by von              Commission                  For July 19
16 Fraud Cases From Across the Country                                       Spakovsky                  Members                       meeting Yes                   Yes             NA

   Report: Election Administration and Voting Survey - 2016                                      Commission                         For July 19
17 Comprehensive Report (by U.S. Election Assistance Commission)             Shared by McCormack Members                              meeting Yes                   Yes             NA
   Opening Statement of J. Kenneth Blackwell (shared with other                                  Commission                         For July 19
18 members)                                                                  Blackwell           Members                              meeting Yes                   Yes             NA
                                                                                                 Commission                         For July 19
19 PowerPoint presentation by Hans von Spakovsky (untitled)                  von Spakovksy       Members                              meeting Yes                   Yes             NA

   Yale Law & Policy Review Article: The Other Voting Right: Protecting
   Every Citizen's Vote by Safeguarding the Integrity of the Ballot Box,                                Commission                  For July 19
20 by J. Kenneth Blackwell & Kenneth A. Klukowski                        Shared by Blackwell            Members                       meeting Yes                   Yes             NA
                                                                                                        Commission                  For July 19
21 Video of the July 19 PACEI Meeting                                        Commission Staff           Members                       meeting Yes                   Yes             NA

   Remarks by President Trump and Vice President Pence at the                White House Press          Members of the
22 Presidential Advisory Commission on Election Integrity meeting            Secretary                  Public                        19-Jul-17 Yes                 Yes             NA
   Remarks by Vice President Pence and Elected Officials at the First
   Meeting of the Presidential Advisory Commission on Election               White House Office of Members of the
23 Integrity                                                                 the Vice President    Public                            19-Jul-17 Yes                  Yes             NA
                                                                                                   Commission                       For July 19
24 July 19, 2017 meeting agenda                                              Commission Staff      Members                            meeting Yes                   Yes             NA
                                                                                                   Commission                       For July 19
25 Revised July 19, 2017 meeting agenda                                      Commission Staff      Members                            meeting Yes                   Yes             NA
                                                                                                   Members of the
26 Federal Register Meeting Notice for July 19 meeting                       Commission Staff      Public                              5-Jul-17 Yes                 Yes             NA
27 Public Documents Related to September 12 Meeting
                                                                             White House Press          Members of the
28 Announcement of September 12 Commission Meeting                           Secretary                  Public                      24-Aug-17 Yes                   Yes             NA




                                                                                                    2                                                                                           9/29/2017
                                           Case
                                           Case1:18-cv-00167-EGS
                                                1:17-cv-01354-CKK Document
                                                                  Document27-2
                                                                           33-3 Filed
                                                                                Filed12/13/18
                                                                                      09/29/17 Page
                                                                                               Page24
                                                                                                    5 of
                                                                                                       of43
                                                                                                          62
                                 Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                             Date Document
                                                                                                Document                     Created and/or Commission         Has Document Rational for non-
                                                                            Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                                Members of the
29 Federal Register Meeting Notice for September 12, 2017 meeting           Commission Staff    Public                            24-Aug-17 Yes                    Yes        NA
                                                                                                Commission                       For Sept. 12
30 Agenda for September 12, 2017 Commission Meeting                         Commission Staff    Members                              meeting Yes                   Yes        NA

   Written statement by Donald Palmer, Panelist at Sept. 12 meeting,        Donald Palmer              Commission                For Sept. 12
31 entitled "Election Integrity Issues Affecting Public Confidence"         (Panelist)                 Members                       meeting Yes                   Yes        NA
   PowerPoint presentation by Andrew E. Smith, Panelist at Sept. 12         Andrew E. Smith            Commission                For Sept. 12
32 meeting, entitled "Turnout and Voter Trust"                              (Panelist)                 Members                       meeting Yes                   Yes        NA
   PowerPoint presentation by John R. Jott, Jr., Panelist at Sept. 12       John R. Lott, Jr.          Commission                For Sept. 12
33 meeting, entitled "A suggestion and some evidence"                       (Panelist)                 Members                       meeting Yes                   Yes        NA

   Updated PowerPoint presentation by John R. Lott, Jr., Panelist at        John R. Lott, Jr.          Commission                For Sept. 12
34 Sept. 12 meeting, entitled "A suggestion and some evidence"              (Panelist)                 Members                       meeting Yes                   Yes        NA

   PowerPoint presentation by Ronald L. Rivest, Panelist at September       Ronald L. Rivest           Commission                For Sept. 12
35 12 meeting, entitled "Remarks on Election Integrity"                     (Panelist)                 Members                       meeting Yes                   Yes        NA
   Report by Government Accountability Institute: "America the              Shared by von              Commission                For Sept. 12
36 Vulnerable: The Problem of Duplicate Voting"                             Spakovsky                  Members                       meeting Yes                   Yes        NA
   PowerPoint presentation by Hans von Spakovsky, PACEI                                                Commission                For Sept. 12
37 Member/Panelist at Sept. 12 meeting (untitled)                           von Spakovksy              Members                       meeting Yes                   Yes        NA

   PowerPoint presentation by Harri Hursti, Panelist at Sept. 12                                       Commission                For Sept. 12
38 meeting, entitled "Threat models and the tools of the industry"     Harri Hursti (Panelist)         Members                       meeting Yes                   Yes        NA
   PowerPoint presentation by Ken Block, Panelist at Sept. 12 meeting,                                 Commission                For Sept. 12
39 entitled "Data Mining for Potential Voter Fraud"                    Ken Block (Panelist)            Members                       meeting Yes                   Yes        NA

   PowerPoint presentation by Kimball Brace, panelist at Sept. 12           Kimball Brace              Commission                For Sept. 12
40 meeting, entitled "The Election Process From a Data Prospective"         (Panelist)                 Members                       meeting Yes                   Yes        NA
   Updated PowerPoint presentation by Kimball Brace, panelist at
   Sept. 12 meeting, entitled "The Election Process From a Data             Kimball Brace              Commission                For Sept. 12
41 Prospective"                                                             (Panelist)                 Members                       meeting Yes                   Yes        NA

   Letter from Shawn N. Jasper, Speaker of the New Hampshire House
   of Representatives, to New Hampshire Secretary of State and
   Commissioner of Department of Public Safety re: efforts to insure Shared by Secretary               Commission                For Sept. 12
42 the accuracy and validity of New Hampshire's voter checklists     Gardner                           Members                       meeting Yes                   Yes        NA




                                                                                                   3                                                                                       9/29/2017
                                            Case
                                            Case1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document
                                                                   Document27-2
                                                                            33-3 Filed
                                                                                 Filed12/13/18
                                                                                       09/29/17 Page
                                                                                                Page25
                                                                                                     6 of
                                                                                                        of43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission             Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?     Kossack Decl. ¶ 12)
   PowerPoint presentation by William Gardner, Commission                                        Commission                      For Sept. 12
43 Member/Sept. 12 meeting host (untitled)                                   Gardner             Members                             meeting Yes                    Yes            NA

   PowerPoint presentation by Andrew W. Appel, Panelist at Sept. 12          Andrew W. Appel            Commission                For Sept. 12
44 meeting, entitled "Record and counting votes in a trustworthy way"        (panelist)                 Members                       meeting Yes                   Yes            NA
   Press release by N.H. Speaker Jasper re: response to inquiry of NH                                   Commission                For Sept. 12
45 Departments of State and Safety                                           Shared by Gardner          Members                       meeting Yes                   Yes            NA
   Response to N.H. Speaker's request for information by N.H.
   Department of State and Department of Safety, re: voter                                              Commission                For Sept. 12
46 verification request                                                      Shared by Gardner          Members                       meeting Yes                   Yes            NA
   Written statement by Judge Alan L. King, PACEI Member, entitled                                      Commission                For Sept. 12
47 "Statement of Issues/Recommendations"                                     King                       Members                       meeting Yes                   Yes            NA
   Paper: "Evidence of Voter Fraud and the Impact that Regulations to
   Reduce Fraud have on Voter Participation Rates," by John R. Lott,         John R. Lott, Jr.          Commission                For Sept. 12
48 Jr. (2007)                                                                (Panelist)                 Members                       meeting    Yes                Yes            NA
   Report: "Garden State Gotcha" by Public Interest Legal Foundation                                    Commission                For Sept. 12
49 (Sept. 2017)                                                              Shared byAdams             Members                       meeting    Yes                Yes            NA
                                                                                                        Commission                For Sept. 12
50 Belitto v. Sinipes, 221 F. Supp. 3d 1354 (S.D. Fla. 2016)                 Shared by Adams            Members                       meeting    Yes                Yes            NA
                                                                                                        Commission                For Sept. 12
51 ACLU v. Martinez-Rivera, 166 F. Supp. 3d 779 (S.D. Fla. 2017)             Shared by Adams            Members                       meeting    Yes                Yes            NA
   Voter Integrity Project NC, Inc. v. Wake Cty. Bd. of Elections, No.                                  Commission                For Sept. 12
52 5:16-cv-683-BR (E.D.N.C. Feb. 21, 2017)                                   Shared by Adams            Members                       meeting    Yes                Yes            NA
                                                                                                        Commission                For Sept. 12
53 Bates in the News: Nov. 11, 2016 - Voter Suppression (by Jay Burns)       Shared by Dunlap           Members                       meeting    Yes                Yes            NA
   Written Statement by Robert D. Popper, Panelist at Sept. 12               Robert D. Popper           Commission                For Sept. 12
54 meeting, entitled "It is Time to Start Enforcing the National Voter       (panelist)                 Members                       meeting    Yes                Yes            NA
   Article: "It Appears That Out-of-State Voters Changed The Outcome
   of the New Hampshire U.S. Senate Race" (by Kris Kobach, published                                    Commission                For Sept. 12
55 on Breitbart)                                                             Kobach                     Members                       meeting Yes                   Yes            NA
                                                                                                        Commission                For Sept. 12
56 List of panelists and biographies for Sept. 12 Meeting                    Commission Staff           Members                       meeting Yes                   Yes            NA
   Report: "Alien Invasion II: The Sequel to the Discovery and Cover-
   Up of Non-Citizen Registration and Voting in Virginia" (by Public                             Commission                       For Sept. 12
57 Interest Legal Foundation)                                                Mentioned by Adams Members                               meeting Yes                   Yes            NA
                                                                                                 Commission                       For Sept. 12
58 Guare v. New Hamshire, No. 2014-5 (N.H. 2015)                             Mentioned by Kobach Members                              meeting Yes                   Yes            NA




                                                                                                    4                                                                                           9/29/2017
                                          Case
                                          Case1:18-cv-00167-EGS
                                               1:17-cv-01354-CKK Document
                                                                 Document27-2
                                                                          33-3 Filed
                                                                               Filed12/13/18
                                                                                     09/29/17 Page
                                                                                              Page26
                                                                                                   7 of
                                                                                                      of43
                                                                                                         62
                                Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                            Date Document
                                                                                               Document                     Created and/or Commission             Has Document Rational for non-
                                                                           Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                        (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?     Kossack Decl. ¶ 12)
                                                                                               Commission                      For Sept. 12
59 New Hampshire Voter Registration Form                                   Mentioned by Kobach Members                             meeting yes                    Yes            NA

60 Public Documents Related to Request to States for Data/Views

   June 28, 2017, letter from Kobach to states, requesting views,
   recommendations, and publically available data (identical copies                                   State Election
61 sent to election officials of the 50 states and District of Columbia) Kobach                       Officials                    28-Jun-17 Yes                  Yes            NA
   Statement from Kobach, Kansas Secretary of State and Vice Chair of
   the Presidential Advisory Commission on Election Integrity (related White House Press              Members of the
62 to data collection)                                                   Secretary                    Public                         5-Jul-17 Yes                 Yes            NA

   July 26, 2017, letter from Kobach to state election officials,
   renewing June 28 informational request (identical copies sent to                                   State Election
63 election officials of the states and the District of Columbia)          Kobach                     Officials                     26-Jul-17 Yes                 Yes            NA
                                                                           Michele Reagan,
                                                                           Arizona Secretary of
64 Response to Data Request Letter                                         State                      Kobach                         3-Jul-17 Yes                 Yes            NA

                                                                           John Merril, Alabama
65 Response to Data Request Letter                                         Secretary of State         Kobach                         5-Jul-17 Yes                 Yes            NA
                                                                           Jesse White, Illinois
66 Response to Data Request Letter                                         Secretary of State         Kobach                         5-Jul-17 Yes                 Yes            NA
                                                                           Ken Drezner, Florida
67 Response to Data Request Letter                                         Secretary of State         Kobach                         6-Jul-17 Yes                 Yes            NA
                                                                           Paul Zirax, Secretary
                                                                           of the Oklahoma State
68 Response to Data Request Letter                                         Election Board             Kobach                         6-Jul-17 Yes                 Yes            NA
                                                                           Kenneth R. Menzel,
                                                                           General Counsel,
                                                                           Illinois State Board of
69 Response to Data Request Letter                                         Elections                  Kobach                         7-Jul-17 Yes                 Yes            NA
                                                                           Shantel Krebs, South
                                                                           Dakota Secretary of
70 Response to Data Request Letter                                         State                      Kobach                        10-Jul-17 Yes                 Yes            NA
                                                                           Frank Jung, General
                                                                           Counsel, Missouri
71 Response to Data Request Letter                                         Secretary of State         Kobach                        10-Jul-17 Yes                 Yes            NA



                                                                                                  5                                                                                           9/29/2017
                                            Case
                                            Case1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document
                                                                   Document27-2
                                                                            33-3 Filed
                                                                                 Filed12/13/18
                                                                                       09/29/17 Page
                                                                                                Page27
                                                                                                     8 of
                                                                                                        of43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                   Document                   Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                          (if applicable)       applicable)                    applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                             Mac Warner, West
                                                                             Virginia Secretary of
72 Response to Data Request Letter                                           State                 Kobach                             11-Jul-17 Yes                 Yes        NA
                                                                             Wayne W. Williams,
                                                                             Colorado Department
73 Response to Data Request Letter                                           of State              Kobach                             14-Jul-17 Yes                 Yes        NA

                                                                             Ed Murray, Wyoming
74 Response to Data Request Letter                                           Secretary of State         Kobach                        14-Jul-17 Yes                 Yes        NA
                                                                             Tre Hargett,
                                                                             Tennessee Secretary
75 Response to Data Request Letter                                           of State                   Kobach                        14-Jul-17 Yes                 Yes        NA
                                                                             Delbert Hosemann,
                                                                             Mississippi Secretary
76 Response to Data Request Letter                                           of State                   Kobach                        19-Jul-17 Yes                 Yes        NA
                                                                             James C. Condos,
                                                                             Vermont Secretary of
77 Response to Data Request Letter                                           State                      PACEI                         19-Jul-17 Yes                 Yes        NA
                                                                             John Husted, Ohio          Commission
78 Response to Data Request Letter                                           Secretary of State         Members                       24-Jul-17 Yes                 Yes        NA
                                                                             John Husted, Ohio
79 Response to Data Request Letter                                           Secretary of State         PACEI                         24-Jul-17 Yes                 Yes        NA
                                                                             Paul O. Pate, Iowa
80 Response to Data Request Letter                                           Secretary of State         Kobach                        26-Jul-17 Yes                 Yes        NA
                                                                             Scoti T. Nago, Chief
                                                                             Election Officer,
81 Response to Data Request Letter                                           Hawaii                     Kobach                        27-Jul-17 Yes                 Yes        NA
                                                                             Bryan A. Caskey,
                                                                             Director of Elections,
                                                                             Kansas Secretary of
82 Response to Data Request Letter                                           State                      Williams                      27-Jul-17 Yes                 Yes        NA
                                                                             John Conklin, Director
                                                                             of Public Information,
                                                                             NYS Board of
83 Response to Data Request Letter                                           Elections                  Kossack                       27-Jul-17 Yes                 Yes        NA
                                                                             Brandon Newell,
                                                                             Office of Secretary of
84 Email re: point of contact for secure transfer of voting data             State, Arkansas            Williams                      27-Jul-17 Yes                 Yes        NA



                                                                                                    6                                                                                       9/29/2017
                                          Case
                                          Case1:18-cv-00167-EGS
                                               1:17-cv-01354-CKK Document
                                                                 Document27-2
                                                                          33-3 Filed
                                                                               Filed12/13/18
                                                                                     09/29/17 Page
                                                                                              Page28
                                                                                                   9 of
                                                                                                      of43
                                                                                                         62
                                Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                            Date Document
                                                                                                  Document                  Created and/or Commission         Has Document Rational for non-
                                                                           Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
 1 Document(s)/Category Description                                        (if applicable)        applicable)                   applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                           Wayne Thorley,
                                                                           Nevada Deputy
                                                                           Secretary of State for
85 Response to Data Request Letter                                         Elections              Williams                          28-Jul-17 Yes                 Yes        NA
                                                                           Matthew Dunlap,
                                                                           Maine Secretary of
86 Response to Data Request Letter                                         State                  Kobach                            31-Jul-17 Yes                 Yes        NA
                                                                           Lindsey Aston,
                                                                           General Counsel,
   Letter containing instructions to request information from Texas        Texas Secretary of
87 databases                                                               State                  Kobach                            31-Jul-17 Yes                 Yes        NA

                                                                           Jerold A. Bonnet,
                                                                           General Counsel,
                                                                           Office of the Indiana
88 Response to Data Request Letter                                         Secretary of State         Kobach                        4-Aug-17 Yes                  Yes        NA
                                                                           Tom Schedler,
                                                                           Louisiana Secretary of
89 Response to Data Request Letter                                         State                      PACEI                         9-Aug-17 Yes                  Yes        NA
                                                                           Jade K. Fountain-
                                                                           Tanigawa, Office of
                                                                           the County Clerk,
90 Response to Data Request Letter                                         County of Kauai            Kobach                      10-Aug-17 Yes                   Yes        NA
                                                                           Bryon Mallott, Alaska
91 Response to Data Request Letter                                         Lt. Gov.                   Kobach                      21-Aug-17 Yes                   Yes        NA
                                                                           Steve Simon,
                                                                           Minnesota Secretary
92 Response to Data Request Letter                                         of State                   Kobach                      22-Aug-17 Yes                   Yes        NA
                                                                           Elaine Manlove,
                                                                           Delaware State
                                                                           Election
93 Response to Data Request Letter                                         Commissioner               Kobach                      28-Aug-17 Yes                   Yes        NA
                                                                           Alvin A. Jaeger, North
                                                                           Dakota Secretary of
94 Response to Data Request Letter                                         State                      PACEI                         5-Sep-17 Yes                  Yes        NA
                                                                           John A. Gale,
                                                                           Nebraska Secretary of
95 Response to Data Request Letter                                         State                      Kobach                       19-Sep-17 Yes                  Yes        NA



                                                                                                  7                                                                                       9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 10
                                                                                                      29 of 43
                                                                                                            62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                     Document                 Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)         applicable)                  applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                             Kenneth Menzel,
                                                                             General Counsel,
                                                                             Illinois State Board of
 96 Response to Data Request Letter                                          Elections               Kobach                          19-Sep-17 Yes                  Yes        NA
 97 State Data Received -- Listed by State
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
 98 Arkansas                                                                                                                                     Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
 99 North Carolina                                                                                                                               Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
100 Florida                                                                                                                                      Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
101 Ohio                                                                                                                                         Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
102 Colorado                                                                                                                                     Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
103 Washington                                                                                                                                   Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
104 Nevada                                                                                                                                       Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
105 New York                                                                                                                                     Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
106 Kansas                                                                                                                                       Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
107 Oklahoma                                                                                                                                     Yes                No         Kossack Decl. ¶ 11
                                                                                                                                                                               Exempt pursuant to
                                                                                                                                                                               (b)(6). See 3d
108 New Jersey                                                                                                                                   Yes                No         Kossack Decl. ¶ 11



                                                                                                    8                                                                                       9/29/2017
                                          Case 1:18-cv-00167-EGS
                                               1:17-cv-01354-CKK Document 33-3
                                                                          27-2 Filed 09/29/17
                                                                                     12/13/18 Page 11
                                                                                                   30 of 43
                                                                                                         62
                                Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                            Date Document
                                                                                               Document                     Created and/or Commission         Has Document Rational for non-
                                                                           Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                       (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
109 Hawaii (Kaua’i County)                                                                                                                   Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
110 Montana                                                                                                                                  Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
111 Pennsylvania                                                                                                                             Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
112 West Virginia                                                                                                                            Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
113 Alaska                                                                                                                                   Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
114 Idaho                                                                                                                                    Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
115 Oregon                                                                                                                                   Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
116 Missouri                                                                                                                                 Yes              No             Kossack Decl. ¶ 11
                                                                                                                                                                             Exempt pursuant to
                                                                                                                                                                             (b)(6). See 3d
117 Iowa                                                                                                                                     Yes              No             Kossack Decl. ¶ 11
118 Other Public Documents
    Book: Who's Counting? How Fraudsters and Bureaucrats Put Your          Shared by Hans von         Commission           Shared after July
119 Vote at Risk, by June Fund and Hans von Spakovsky                      Spakovsky                  Members                   19 meeting Yes                    Yes        NA
    Public Comments received from members of the public to the             Members of the             Commission                  6/29/17 -
120 Commission's email address and posted online                           Public                     Members                  09/12/2017 Yes                     Yes        NA

                                                                                                                                  Accepted
                                                                                                                              through the
                                                                                                                          submission of the
    Public Comments received from members of the public to the             Members of the             Commission             Commission's
121 Commission's regulations.gov website and posted online                 Public                     Members                  final report Yes                   Yes        NA



                                                                                                  9                                                                                       9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 12
                                                                                                      31 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Public comments submitted to Commission, but not posted publicly
    because comments are overly profane and/or contain threats, and Members of the                        Commission
122 contain nothing by way of substance                              Public                               Members              Since June 2017 No                    No              (a)

                                                                                                  The Vice President
123 Letter from Sen. Amy Klobuchar, et al. re: Commission activities          Members of Congress and Kobach                         6/29/2017 Yes                   Yes             NA

                                                                                                  The Vice President
124 Letter from Sen. Amy Klobuchar, et al. re: Commission activities          Members of Congress and Kobach                          7/6/2017 Yes                   Yes             NA

                                                                                                  The Vice President
125 Letter from Sen. Tester and Gov. Bullock re: Commission activities        Montana officials   and Kobach                         7/11/2017 Yes                   Yes             NA
                                                                                                  Commission
126 Letter from Rep. Cummings, et al. re: Commission activities               Members of Congress Members                            7/18/2017 Yes                   Yes             NA

                                                                                                  The Vice President
127 Letter from Rep. Eshoo, et al. re: Commission activities                  Members of Congress and Kobach                         7/18/2017 Yes                   Yes             NA
    Letter from Sens. Klobuchar and Whitehouse re: Commission                 Sens. Klobuchar and Commission
128 activities                                                                Whitehouse          Members                            9/12/2017 Yes                   Yes             NA
    Statement by Sen. Shaheen re: Sept 12 meeting re: Commission                                  Commission
129 activities                                                                Sen. Shaheen        Members                            9/12/2017 Yes                   Yes             NA
    Emails Sent by Commission DFO to Commission Membership (To
    avoid repetitition, these documents are not also listed separately
130 under each Commissioner)
                                                                                                          Commission                                                 discretionary
131 Welcome and Initial Organizational Call                                   Kossack                     Members                     26-Jun-17 No                   release         N/A
                                                                                                          Commission
132 Email planner holding June 28, 2017 Organizational Call                   Kossack                     Members                     27-Jun-17 No                   No              (b)
                                                                                                          Commission
133 Email sending agenda for June 28, 2017 organizational call                Kossack                     Members                     27-Jun-17 No                   No              (b)
    Updated email planner sending dial-in information for June 28                                         Commission
134 organizational call                                                       Kossack                     Members                     27-Jun-17 No                   No              (b)
    Email containing dial-in information related to June 28 call as well
    as documents related to ethics standards for special government                                       Commission
135 employees                                                                 Kossack                     Members                     27-Jun-17 No                   No              (b)
    Email containing copy of June 28 Kobach letter, to be sent to                                         Commission
136 secretaries of state and chief state election officials                   Kossack                     Members                     28-Jun-17 No                   No              (b)




                                                                                                     10                                                                                      9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 13
                                                                                                     32 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)

    Email forwarding email sent from Commission to States, asking                                        Commission
137 them to hold off sending data pending resolution of EPIC TRO       Kossack                           Members                      10-Jul-17 No                  No         (b)
    Email regarding financial disclosure, EFT Enrollment form, and                                       Commission
138 travel logistics for July 19 meeting                               Kossack                           Members                      11-Jul-17 No                  No         (b)
    Email regarding booking travel for July 19 meeting and reminder to                                   Commission
139 submit 450 Financial Disclosure form                               Kossack                           Members                      13-Jul-17 No                  No         (b)
                                                                                                         Commission
140 Email containing agenda for July 19 meeting                              Kossack                     Members                      14-Jul-17 No                  No         (b)

    Email forwarding email from GSA containing information on how to                                     Commission
141 book travel; cover email reviews meeting location and schedule        Kossack                        Members                      14-Jul-17 No                  No         (b)
    Email containing logistical information for attending July 19 meeting                                Commission
142 and ethics question related to financial disclosure                   Kossack                        Members                      17-Jul-17 No                  No         (b)
    Email containing draft By-Laws, revised agenda, and reminder                                         Commission
143 about July 19 meeting logistics                                       Kossack                        Members                      18-Jul-17 No                  No         (b)
                                                                                                         Commission
144 Email containing instructions for travel expense reimbursements          Kossack                     Members                      20-Jul-17 No                  No         (b)
    Email containing copies of letters received from Colorado and                                        Commission
145 Wyoming secretaries of state                                             Kossack                     Members                      21-Jul-17 No                  No         (b)
                                                                                                         Commission
146 Email containing letter from Ohio Secretary of State                     Kossack                     Members                      25-Jul-17 No                  No         (b)
    Email containing copy of July 26 letter from Kobach to states                                        Commission
147 regarding data collection                                                Kossack                     Members                      26-Jul-17 No                  No         (b)
    Email containing follow up communication from GSA regarding                                          Commission
148 Hatch Act                                                                Kossack                     Members                      2-Aug-17 No                   No         (b)
    Email containing litigation holds (and attachments, i.e.,                                            Commission
149 complaints/filings)                                                      Kossack                     Members                      7-Aug-17 No                   No         (b)
                                                                                                         Commission
150 Email containing save-the-date for September 12 meeting             Kossack                          Members                    18-Aug-17 No                    No         (b)
    Email containing travel and logistical information for September 12                                  Commission
151 meeting                                                             Kossack                          Members                    24-Aug-17 No                    No         (b)
    Email containing letter from Kobach regarding submission of
    meeting materials for September 12 meeting and reminder of                                           Commission
152 litigation hold letter                                              Kossack                          Members                    30-Aug-17 No                    No         (b)

    Email promising proposed agenda for September 12 meeting soon                                        Commission
153 and asking members to submit any written materials by Sept. 7            Kossack                     Members                      1-Sep-17 No                   No         (b)



                                                                                                    11                                                                                      9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 14
                                                                                                     33 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                             Document                         Created and/or Commission         Has Document Rational for non-
                                                                         Document Originator Recipient(s) (if                       Shared (if Views as Subject Been Currently disclosure (see 3d
  1   Document(s)/Category Description                                   (if applicable)     applicable)                          applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
      Email containing reminder of ethics rules that govern teaching,                        Commission
154   speaking, and writing                                              Kossack             Members                                  5-Sep-17 No                   No         (b)
                                                                                             Commission
155   Email containing agenda for September 12 meeting                   Kossack             Members                                  5-Sep-17 No                   No         (b)
                                                                                             Commission
156   Email containing revised agenda for September 12 meeting           Kossack             Members                                  6-Sep-17 No                   No         (b)
                                                                                             Commission
157   Email containing materials for September 12 meeting                Kossack             Members                                  8-Sep-17 No                   No         (b)
      Email stating that materials prepared for September 12 meeting are                     Commission
158   posted online                                                      Kossack             Members                                  8-Sep-17 No                   No         (b)

    Email containing logistical information for September 12 meeting                                     Commission
159 and reminder about FACA open-meeting requirements                        Kossack                     Members                     11-Sep-17 No                   No         (b)
160 Materials of Commission Member J. Christian Adams
161 Email forwarding news article                                            Adams                       OVP Counsel                13-May-17 No                    No         (h)
    Email forwarding information about potential staff member for
162 Commission                                                               Adams                       OVP Counsel                18-May-17 No                    No         (g)
163 Email forwarding news article                                            Adams                       OVP Counsel                30-May-17 No                    No         (h)
164 Email forwarding news article                                            Adams                       OVP Counsel                31-May-17 No                    No         (h)

165 Email addressing potential research opportunities for Commission         Adams                       OVP Counsel                  5-Jun-17 No                   No         (f)
    Email addressing election integrity; suggesting potential outreach
166 options                                                                  Adams                       Kossack                       5-Jul-17 No                  No         (f)
                                                                                                         Kossack, OVP
167 Email about potential participants in Commission                         Adams                       Counsel                       6-Jul-17 No                  No         (g)
                                                                                                         Kossack, OVP
                                                                                                         Counsel, von
168 Email forwarding press release                                           Adams                       Spakovsky                     6-Jul-17 No                  No         (h)
    Email requesting Adam's preferred title for appointment
169 announcment                                                              Kossack                     Adams                        11-Jul-17 No                  No         (c)
    Email forwarding press release re: Adams' appointment to                                             Kossack, OVP
170 Commission                                                               Adams                       Counsel                      11-Jul-17 No                  No         (h)
                                                                                                         Kossack, OVP
                                                                                                         Counsel, von
                                                                                                         Spakowsky,
171 Email forwarding link to television appearance                           Adams                       Blackwell                    17-Jul-17 No                  No         (h)
                                                                                                         Kossack, OVP
172 Cover email forwarding material to be used for July 19 meeting           Adams                       Counsel                      18-Jul-17 No                  No         (c)



                                                                                                    12                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 15
                                                                                                      34 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission             Has Document     Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
173 Email requesting copy of photograph from July 19 meeting                  Adams               OVP Counsel                         20-Jul-17 No                   No               personal
174 Email chain discussing potential data analysts                            Adams               Kossack                             28-Jul-17 No                   No               (i)
                                                                                                  Kossack, OVP
                                                                                                  Counsel, von
175 Email exchange in response to press inquiry about Commission              Adams               Spakowsky                          14-Aug-17 No                    No               (j)
176 Email asking about September 12 meeting location                          Adams               Kossack                            18-Aug-17 No                    No               (c)
177 Email forwarding news article                                             Adams               Kossack                            31-Aug-17 No                    No               (h)
    Email sending copy of materials to be used at September 12                                    Kossack, von
178 presentation                                                              Adams               Spakovsky                            1-Sep-17 No                   No               (c)
    Email forwarding third-party individual's request for press
179 credentials for September 12 meeting                                      Adams                       Kossack                      1-Sep-17 No                   No               (c)

                                                                                                          Kossack, OVP
180 Email responding to ethics reminder                                       Adams                       Counsel, Williams            5-Sep-17 No                   No               (c)

                                                                                                          Kossack, Kobach,
    Cover email sending copy of materials to be used at September 12                                      OVP Counsel,
181 presentation                                                              Adams                       Williams                     7-Sep-17 No                   No               (c)
182 Email forwarding link to article                                          Adams                       Kossack                      7-Sep-17 No                   No               (h)
                                                                                                          Kossack, OVP
183 Email forwarding link to article                                          Adams                       Counsel                     10-Sep-17 No                   No               (h)
                                                                                                          Kossack, OVP
184 Email sending copy of press release                                       Adams                       Counsel                     11-Sep-17 No                   No               (h)

                                                                                                          Kossack, OVP
185 Email sending link to news article                                        Adams                       Counsel, Williams           13-Sep-17 No                   No               (h)

                                                                                                          Kossack, OVP
186 Email about potential witnesses at a future Commission meeting            Adams                       Counsel, Williams           15-Sep-17 No                   No               (f)

                                                                                                          Kossack, OVP
187 Email forwarding news article                                             Adams                       Counsel, Williams           20-Sep-17 No                   No               (h)
188 Miscellaneous emails related to travel booking                                                                                              No                   No               (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
189 ethics forms                                                                                                                                  No                 No               (c)
190 Materials of Commission Member Kenneth Blackwell
191 Email re: scheduling time to speak                                        OVP Counsel                 Blackwell                  19-May-17 No                    No               (c)



                                                                                                     13                                                                                            9/29/2017
                                               Case 1:18-cv-00167-EGS
                                                    1:17-cv-01354-CKK Document 33-3
                                                                               27-2 Filed 09/29/17
                                                                                          12/13/18 Page 16
                                                                                                        35 of 43
                                                                                                              62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)

192 Email re: appointment documents and background information                OVP                         Blackwell                  19-May-17 No                    No         (c)
                                                                                                          OVP counsel,               7/5/2017 -
193 Email chain sharing multiple news articles                                Blackwell                   WHO members                 7/6/2017 No                    No         (h)
                                                                                                          Mass email,
                                                                                                          received by
194 Mass email sharing tweets/facebook posts                                  Blackwell                   Kossack                      11-Jul-17 No                  No         (h)
                                                                                                          OVP and EOP staff
195 Email sharing link to news article                                        Blackwell                   members                      14-Jul-17 No                  No         (h)

196 Emails sending copy of opening remarks and law review article             Blackwell                   Kossack                      18-Jul-17 No                  No         (c)

197 Email re: Blackwell's media availability                                  Blackwell                   EOP staff member             18-Jul-17 No                  No         (c)
198 Four tweets posted on July 19, 2017                                       Blackwell                   Twitter                      19-Jul-17 No                  Yes        (h)

                                                                                                          Kossack, Kobach,
                                                                                                          von Spakovsky,
199 Email containing photo of commissioners                                   Blackwell                   Adams                       20-Jul-17 No                   No         personal
200 Email re: interview request                                               News Producer               Blackwell                  10-Aug-17 No                    No         (j)

                                                                                                          Kossack, Kobach,
201 Email re: formation of a new interest group                               Blackwell                   OVP Counsel                14-Aug-17    No                 No         (h)
202 Email re: time to speak                                                   Kossack                     Blackwell                  18-Aug-17    No                 No         (c)
203 Travel authorization documents for September 12 meeting                   Travel Agency               Blackwell                   6-Sep-17    No                 No         (c)
204 Email chain re: time to speak                                             Kossack                     Blackwell                   7-Sep-17    No                 No         (c)
205 Handwritten notes from September 12 meeting                               Blackwell                   N/A                        12-Sep-17    No                 No         (k)
206 Miscellaneous emails related to travel booking                                                                                                No                 No         (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
207 ethics forms                                                                                                                                  No                 No         (c)
208 Materials of Commission Member Matthew Dunlap
    Request for interview and email exchange with Dunlap staff
209 member regarding logistics                                                Reporter                    Dunlap and staff           11-May-17 No                    No         (j)
                                                                              Office of California        Members of the
210 Press Release                                                             Secretary of State          Press/Public               11-May-17 No                    No         (n)

211 Email forwarding public statement of Kentucky Secretary of State          NASS staffer                Dunlap and staff           11-May-17 No                    No         (o)
212 Email forwarding press release                                            Advocacy group              Dunlap and staff           18-May-17 No                    No         (n)



                                                                                                     14                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 17
                                                                                                      36 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)

                                                                              Maine Secretary of
                                                                              State Communications                                   5/18/17,
213 Emails regarding public record requests                                   Director             Dunlap and staff          5/19/17, 5/22/17 No                     No         (n)
    Email acknowledging National Association of Secretaries of State
214 (NASS) alert about Commission                                             Dunlap                      NASS staffer               22-May-17 No                    No         (m), (n)
    Cover email attaching letter from Kobach to Dunlap in his official
    capacity as Secretary of State requesting publicly available voter roll
215 information                                                               Commission Staff            Dunlap                      28-Jun-17 No                   No         (n)
216 Email forwarding media request                                            Maine SoS Staff             Dunlap and staff            28-Jun-17 No                   No         (j)
217 Email exchange regarding interview request and logistics                  Reporter                    Dunlap staff                29-Jun-17 No                   No         (j)
    Press Release regarding Commission's Request for publicly available                                   Members of the
218 voter roll information                                             Dunlap staff                       Press/Public                30-Jun-17 No                   No         (n)
                                                                       Maine Deputy
219 E-mail coordinating response to citizen calls about the Commission Secretary of State                 Dunlap and staff            30-Jun-17 No                   No         (n)
    E-mail from news organization to Dunlap's office requesting
220 comment                                                            Reporter                           Dunlap and staff            30-Jun-17 No                   No         (j)

221 E-mail exchange regarding request for Maine's voter information           Reporter                    Dunlap                     30-Jun-17 No                    No         (n)
222 Email exchange about June 30 letter                                       Reporter                    Dunlap               6/30/17, 7/6/17 No                    No         (j)

    Letter from Dunlap in official capacity as Secretary of State to
223 Kobach responding to June 28 letter requesting voter information          Dunlap                      Kobach                        3-Jul-17 No                  No         (n)
                                                                                                          Maine SoS
                                                                                                          Communications
224 Email regarding data request                                              Dunlap                      Director                      3-Jul-17 No                  No         (n)

                                                                              Maine Secretary of
      Press release regarding Dunlap's response to June 26 letter             State Communications Members of the
225   requesting voter information                                            Director             Press/Public                         3-Jul-17 No                  No         (n)
      Draft letter responding to June 26 letter requesting voter
226   information                                                             Dunlap                      Maine SoS staff             3-Jul-17 No                    No         (n)
227   Email from advocacy group attaching legal memorandum                    Advocacy group              Dunlap                7/4/17, 7/6/17 No                    No         (o)
228   Email from from advocacy group to Dunlap                                Advocacy group              Dunlap                      5-Jul-17 No                    No         (o)
                                                                                                          Kobach, Dunlap,
229 Email with attachment about attempts to influence 2016 election           Third party                 Lawson, Gardner               5-Jul-17 No                  No         (o)
230 Email exchange forwarding July 6 email from advocacy group                Dunlap staff                Dunlap                        6-Jul-17 No                  No         (m)
231 Email exchange                                                            Dunlap                      Reporter                      6-Jul-17 No                  No         (j)



                                                                                                     15                                                                                      9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 18
                                                                                                     37 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)

                                                                             Maine Secretary of
                                                                             State Communications
232 Email regarding press interest in July 19 meeting                        Director             Dunlap                              13-Jul-17 No                  No         (j)

                                                                             Maine Secretary of
                                                                             State Communications Members of the
233 Press Release regarding Dunlap's participation in July 19 meeting        Director             Press/Public                        20-Jul-17 No                  No         (j)
    Email inviting Dunlap to attend July 28 meeting to discuss
234 Commission                                                               Advocacy group              Dunlap                       25-Jul-17 No                  No         (j)
235 Email from advocacy group about providing voter information              Advocacy group              Dunlap                       28-Jul-17 No                  No         (o)

    Letter from Dunlap in official capacity as Secretary of State to
236 Kobach responding to July 26 letter requesting voter information         Dunlap                      Kobach                       31-Jul-17 No                  No         (n)
237 Email requesting information                                             Reporter                    Dunlap staff                 1-Aug-17 No                   No         (j)
                                                                                                         Williams,
    Email chain confirming receipt of Dunlap's July 31, 2017 letter to                                   Commission Staff
238 Kobach regarding request for voter information                           Dunlap Staff                and Dunlap                   1-Aug-17 No                   No         (n)
    Email inquiring about status of letter responding to July 26 request
239 for voter information                                                    Dunlap Staff                Dunlap                       1-Aug-17 No                   No         (n)
    Email forwarding Kossack's Aug 2 email about the Hatch Act to
240 Commission Members                                                       Dunlap                      Dunlap staff                 2-Aug-17 No                   No         (c)
    Email forwarding August 7 email from Kossack to Commission
241 Members regarding Litigation Hold                                        Dunlap                      Dunlap staff                 7-Aug-17 No                   No         (c)
                                                                                                         Maine SoS
                                                                                                         Communications
242 Email chain re: location/date for September 12 meeting          Dunlap                               Director                   24-Aug-17 No                    No         (c)
                                                                    Maine SoS
                                                                    Communications                                                   8/29/17 -
243 Email exchange regarding request to attend September 12 meeting Director                             Kossack                      8/30/17     No                No         (c)
244 Email forwarding NASS handout for August 30 call                Dunlap                               Kossack                     1-Sep-17     No                No         (h)
245 Email forwarding link to news article                           Dunlap                               Kossack                     7-Sep-17     No                No         (h)
                                                                                                                                 5/11, 12, 15,
                                                                             Maine Secretary of                               16/17; 6/19, 22,
                                                                             State Communications                               23, 26, 27, 29,
246 Email exchanges regarding media coordination/inquiries                   Director             Dunlap                        30/17; 7/6/17     No                No         (j)
    Handwritten notes/logs of constituent phone calls to Dunlap's            Members of the
247 office                                                                   Public               Dunlap                      5/2017 - 8/2017 No                    No         (n)



                                                                                                    16                                                                                      9/29/2017
                                           Case 1:18-cv-00167-EGS
                                                1:17-cv-01354-CKK Document 33-3
                                                                           27-2 Filed 09/29/17
                                                                                      12/13/18 Page 19
                                                                                                    38 of 43
                                                                                                          62
                                 Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                             Date Document
                                                                                                Document                     Created and/or Commission         Has Document Rational for non-
                                                                            Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                        (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Emails, postcards, and letters from constituents, advocacy groups       Members of the
248 regarding Commission                                                    Public              Dunlap                       6/2017 - 9/2017 No                    No         (o)
249 Miscellaneous emails related to travel booking                                                                                           No                    No         (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
250 ethics forms                                                                                                                                No                 No         (c)
    Miscellaneous emails forwarding procedural/logistic emails from
251 Kossack to Maine Secretary of State staff                                                                                                   No                 No         (c)
252 Materials of Commission Member David Dunn
253 Email requesting guidance on responding to press questions              Dunn                        Kossack                      5-Jul-17   No                 No         (j)
254 Email exchange confirming July 19 meeting                               Dunn                        Kossack                     10-Jul-17   No                 No         (c)
255 Typed Prepared Introductory Remarks for July 19 meeting                 Dunn                        N/A                         18-Jul-17   No                 No         (l)
256 Email exchange re: update on pending litigation                         Dunn                        Kossack                     23-Jul-17   No                 No         (c), (v)
257 Email exchange re: scheduling September meeting                         Dunn                        Kossack                    11-Aug-17    No                 No         (c)

    Email exchange re: confirming Dunn's e-mail address; forwarding
    August 30 e-mail from Kossack to Commission Members re: letter
    from Vice Chair Kobach regarding submission of meeting materials
258 for the September 12th meeting                                          Dunn                        Kossack                    30-Aug-17 No                    No         (c)
                                                                                                        Commission
259 Statement by Senator Jeanne Shaheen                                     Sen. Shaheen                Members                     12-Sep-17 Yes                  Yes        N/A
260 Miscellaneous emails related to travel booking                                                                                            No                   No         (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
261 ethics forms                                                                                                                                No                 No         (c)
262 Materials of Commission Member William Gardner

    Document containing various quotes on election administration
263 and turnout from academic articles and newspapers                       Gardner                     N/A                         27-Jun-16 No                   No         (l)
    Email forwarding article about Gardner's participation in               NH Secretary of
264 Commission                                                              State's Office              Gardner                    22-May-17 No                    No         (m)
265 Copy of June 28 letter sent to Gardner's SoS account                    Kobach                      Gardner                     28-Jun-17 No                   No         (n)
266 Copy of July 26 letter sent to Gardner's SoS account                    Kobach                      Gardner                     28-Jun-17 No                   No         (n)
    Copy of July 10 request to hold off email sent to Gardner's SoS
267 account                                                                 Kossack                     Gardner                     10-Jul-17 No                   No         (n)
    Email including names of staff members for attendance at July                                                                 7/14/2017,
268 meeting [and associated email chain]                                    Gardner (via staff)         Kossack                   7/18/2017 No                     No         (c)
269 Email re: Gardner's potential press availability                        OVP Staff member            Gardner                     17-Jul-17 No                   No         (j)



                                                                                                   17                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 20
                                                                                                      39 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission             Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?     Kossack Decl. ¶ 12)
                                                                                                                                   7/17/2017,
270   Email forwarding July 19 meeting materials                              Gardner                     NH SecState office        7/18/2017 No                     No             (c)
271   Handwritten notes made on July 19 handout                               Gardner                     N/A                         19-Jul-17 No                   No             (k)
272   Typed draft remarks for July 19 meeting                                 Gardner                     N/A                         19-Jul-17 No                   No             (l)
273   Copy of chart on voting turnout                                         Gardner                     N/A                         19-Jul-17 No                   No             (l)
274   Email attaching filings in court case                                   Gardner (via staff)         Kossack                     7-Aug-17 No                    No             (h)
275   Email attaching statistics, editorial                                   Gardner (via staff)         Kossack                     9-Aug-17 No                    No             (h)
276   Email attaching copy of press release                                   Gardner (via staff)         Kossack                   10-Aug-17 No                     No             (h)
277   News article printed for personal research                              Gardner                     N/A                       10-Aug-17 No                     No             (m)
      Email requesting point of contact for data collection and
278   information on study Gardner mentioned                                  Williams                    Gardner                    14-Aug-17    No                 No             (f), (u)
279   Email attaching news article                                            Gardner (via staff)         Kossack                    14-Aug-17    No                 No             (h)
280   Email about potential participation in meeting                          Potential panelist          Gardner                    14-Aug-17    No                 No             (r)
281   Article printed for personal research                                   Gardner                     N/A                        14-Aug-17    No                 No             (m)
282   News article printed for personal research                              Gardner                     N/A                        14-Aug-17    No                 No             (m)
283   Article printed for personal research                                   Gardner                     N/A                        14-Aug-17    No                 No             (m)
      Email about uploading data; requesting contact information for                                      NH SecState,              8/14/2017,
284   potential panelists                                                     Williams                    Gardner                   8/17/2017     No                 No             (c)
285   Email attaching: news article, panelist bios                            Gardner (via staff)         Kossack                    15-Aug-17    No                 No             (h)
286   Email attaching book excerpt                                            Gardner (via staff)         Kossack                    15-Aug-17    No                 No             (h)
287   Email re draft release announcing September meeting                     Kossack                     Gardner                    17-Aug-17    No                 No             (p)
288   Email forwarding press release about Sept. 12 meeting                   Gardner                     St. Anselm                 18-Aug-17    No                 No             (c)

                                                                                                          NH Deputy
289 Email forwarding press release about Sept. 12 meeting                     Gardner                     Secretary of State         21-Aug-17 No                    No             (c)
                                                                                                          NH Ssecretary of
                                                                                                          State's office,
290 Email about uploading data                                                Williams                    Gardner                    21-Aug-17 No                    No             (n)
291 Email attaching link to news article                                      Gardner (via staff)         Kossack                    21-Aug-17 No                    No             (h)
    Email from Gardner to Kossack (via admin), attaching link to news
292 article                                                                   Gardner (via staff)         Kossack                    21-Aug-17 No                    No             (h)
    Email re: Contact information for potential September 12 meeting
293 panelists                                                                 Williams                    Gardner                    22-Aug-17 No                    No             (c)

294 Email forwarding press release                                            Gardner                     NH SecState Office         23-Aug-17 No                    No             (h)
295 Email chain about press release for September 12 meeting                  Kossack                     Gardner, Kobach            24-Aug-17 No                    No             (p)
                                                                                                          NH SecState,
296 Email from about uploading data                                           Williams                    Gardner                    24-Aug-17 No                    No             (n)



                                                                                                     18                                                                                          9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 21
                                                                                                      40 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                                  Staffer in Schumer
297 Email re invitation to PACEI Sept. 12 meeting                             Gardner             office                             28-Aug-17 No                    No         (m)
                                                                                                  Sens. Haasan,
                                                                                                  Shaheen,
                                                                                                  Schumer, Reps.
                                                                                                  Kuster, Shea-
298 Invitations to Congressional delegation                                   Gardner             Porter                             29-Aug-17 No                    No         (m)
    Email forwarding email from King stating that he will be unable to
299 attend Sept. 12 meeting                                                   Kossack                     Gardner                    30-Aug-17 No                    No         (c)
    Email chain about draft agenda for September 12 meeting (inc.
300 attachment)                                                               Kossack                     Gardner                    31-Aug-17 No                    No         (p)
301 Email from constituent requesting to attend Sept. 12 meeting              Constituent                 Gardner                     1-Sep-17 No                    No         (c), (o)
302 Email from constituent about Commission                                   Constituent                 Gardner                     1-Sep-17 No                    No         (o)

303   Email about public comment at September 12 meeting                      Constituent                 Gardner, Williams            2-Sep-17   No                 No         (o)
304   Email chain about draft agenda for September 12 meeting                 Kossack                     Gardner                      5-Sep-17   No                 No         (p)
305   Email re: agenda for September 12 meeting                               Gardner                     Reporter                     6-Sep-17   No                 No         (j)
306   Email chain re: time to speak                                           Kossack                     Gardner                      6-Sep-17   No                 No         (c)

                                                                                                          NH Deputy
307   Email forwarding ethics reminder                                        Gardner                     Secretary of State           6-Sep-17 No                   No         (c)
308   Marked up copy of panelist list for Sept. 12 meeting                    Commission Staff            Gardner                     12-Sep-17 No                   No         (k)
309   Statement by Sen. Shaheen re: Sept 12 meeting                           Sen. Shaheen                Gardner                     12-Sep-17 Yes                  Yes        NA
310   Handwritten notes re: remarks for Sept 12 meeting                       Gardner                     N/A                         12-Sep-17 No                   No         (k)
311   Statements for Sept 12 meeting                                          Gardner                     N/A                         12-Sep-17 No                   No         (l)
312   Email chain after Sept. 12 meeting                                      Panelist                    Gardner                     14-Sep-17 No                   No         (r)
313   Article printed for personal research                                   Gardner                     N/A                          undated No                    No         (m)

314 Attendee lists for September 12 meeting (with handwritten notes) Commission Staff                     Gardner                      undated No                    No         (k)
315 NH State FOIA requests                                                                                                                     No                    No         (n)
    Postcards, letters, and other correspondence from members of the
316 public regarding Commission                                                                                                                   No                 No         (o)
317 Miscellaneous mails related to travel booking                                                                                                 No                 No         (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
318 ethics forms                                                                                                                                  No                 No         (c)
319 Materials of Commission Member Alan King
320 Email chain where King accepts offer to join Commission          King                                 Kossack                     30-Jun-17 No                   No         (c)



                                                                                                     19                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 22
                                                                                                      41 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission             Has Document     Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
321 Email forwarding news article                                             Third party         King                              30-Jun-17 No                     No               (o)
322 Email forwarding news article                                             Third party         King                              30-Jun-17 No                     No               (o)
    Email re: collecting research materials about Commission subject-                             King's staff
323 matter                                                                    King                member                                2-Jul-17 No                  No               (m)
                                                                                                  King's staff
324   Email asking staff member to conduct research                           King                member                                3-Jul-17   No                No               (m)
325   Email exchange about King's schedule                                    King                Kossack                              20-Jul-17   No                No               (c)
326   Email forwarding fundraising campaign                                   Third party         King                                 21-Jul-17   No                No               (o)
327   Email forwarding news article                                           Third party         King                                 5-Aug-17    No                No               (o)
328   Email exchange about King's role on Commission                          Third party         King                                 5-Aug-17    No                No               (o)
      Email with third party forwarding news article (and marked-up copy
329   of article)                                                             Third party                 King                       14-Aug-17     No                No               (o)
330   Copy of news article (marked-up copy)                                   Printed by King                                        14-Aug-17     No                No               (m)
331   Copy of article (marked-up copy)                                        Printed by King                                        14-Aug-17     No                No               (m)
332   Copy of news article (marked-up copy)                                   Printed by King                                        14-Aug-17     No                No               (m)
      Email exchange about unavailability for September 12 meeting and
333   future availability schedule                                            King                        Kossack                    15-Aug-17     No                No               (c)
334   Email about participation in Commission                                 King                        Third party                25-Aug-17     No                No               (o)
335   Email about Interstate Crosscheck program                               Third party                 King                        1-Sep-17     No                No               (o)
336   Copy of news article                                                    Printed by King                                         1-Sep-17     No                No               (m)
337   Email forwarding copy of news article                                   Third party                 King                        5-Sep-17     No                No               (o)
338   Email forwarding news articles                                          Third party                 King                        8-Sep-17     No                No               (o)
339   Email re how to respond to press inquiries                              King                        Kossack                     8-Sep-17     No                No               (c)
340   Email forwarding news article                                           Third party                 King                       12-Sep-17     No                No               (o)
                                                                                                                                    9/12/2017,
341   Email forwarding news stories                                           Third party                 King                      9/13/2017      No                No               (o)
342   Email forwarding magazine article                                       Third party                 King                       13-Sep-17     No                No               (o)
343   Email exchange re: sending materials for litigation index               Kossack                     DOJ, King                  15-Sep-17     No                No               (v)
344   Third party forwarding mass email by advocacy organization              Third party                 King                       15-Sep-17     No                No               (o)
                                                                                                          Reporter
                                                                                                          (forwarded by
                                                                                                          personal friend of
345   Email exchange re: reporter inquiry                                     King                        King)                       17-Sep-17 No                   No               (j)
346   Email forwarding mass emails                                            Third party                 King                        17-Sep-17 No                   No               (o)
347   Copy of online article about elections                                  Printed by King                                                   No                   No               (m)
348   Copy of National Confernece of State Legislatures report                Printed by King                                                   No                   No               (m)
349   Miscellaneous mails related to travel booking                                                                                             No                   No               (c)




                                                                                                     20                                                                                            9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 23
                                                                                                       42 of 43
                                                                                                             62
                                    Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                                 Date Document
                                                                                                   Document                      Created and/or Commission         Has Document Rational for non-
                                                                               Document Originator Recipient(s) (if                    Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                           (if applicable)     applicable)                       applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
350 ethics forms                                                                                                                                   No                 No          (c)
351 Materials of Commission Vice Chair Kris Kobach
352 Email forwarding news article on launch of Commission                      OVP Counsel                 Kobach                     5/11/2017 No                    No          (f)
353 Email forwarding copy of Executive Order                                   OVP Counsel                 Kobach                     5/11/2017 No                    No          (f)
354 Email forwarding research on voter fraud                                   Third party                 Kobach                     12-May-17 No                    No          (m)
                                                                                                           OVP Counsel, OVP
355 Email chain re: press interviews                                           Kobach                      staff                      12-May-17 No                    No          (j)
356 Email forwarding article that had been forwarded by Adams                  OVP Counsel                 Kobach                     13-May-17 No                    No          (h)
                                                                                                           Kobach, Adams,
                                                                                                           OVP Counsel, OVP
357 Email exchange re: potential Commission member                             von Spakovsky               staff                     15-May-17 No                     No          (g)
                                                                                                                                     5/15/2017,
358 Email exchange re: time to talk                                            OVP Counsel                 Kobach                    5/16/2017 No                     No          (c)
359 Email forwarding email exchange with reporter                              von Spakovsky               Kobach                    16-May-17 No                     No          (j)

                                                                                                           Kobach, von
                                                                                                           Spakovsky,
                                                                                                           Adams, OVP
360 Email chain about introductory phone call                                  Kossack                     Counsel, OVP staff          13-Jun-17 No                   No          (c)
                                                                                                           Kossack, Adams,
    Email from about potential Commission member (and chain                                                von Spakovksy,            6/14/2017,
361 discussing that member and other potential individuals)                    OVP Counsel                 and Kossack               6/15/2017 No                     No          (g)
362 Email re potential commission members                                      Kossack                     Kobach                     16-Jun-17 No                    No          (g)
363 Email forwarding link to news article                                      Adams                       Kobach                     16-Jun-17 No                    No          (h)

364 Emails about potential candidates for Commission                           Kobach                      Kossack              6/17/17, 6/19/17 No                   No          (g)
                                                                                                           DHS official              6/19/2017 -
365 Email about setting up call with DHS                                       Kossack                     (Kobach copied)            6/20/2017 No                    No          (q)
    Email re potential commission members (with biographical
366 attachments)                                                               Kossack                     Kobach                     20-Jun-17    No                 No          (g)
                                                                                                                                     6/21/2017,
                                                                                                           Kobach, von               6/22/2017,
    Email chain regarding letters to state officials re data collection                                    Spakovsky,                6/23/2017,
367 (present and future) [including draft letter attachments]                  Kossack                     Adams, OVP staff          6/27/2017     No                 No          (p)
368 Email chain re: reporter inquiry on Commission                             Reporter                    Kobach                     21-Jun-17    No                 No          (j)
369 Email re: potential Commission Member                                      Kossack                     Kobach                     22-Jun-17    No                 No          (g)



                                                                                                      21                                                                                       9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 24
                                                                                                       43 of 43
                                                                                                             62
                                    Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                                Date Document
                                                                                                   Document                     Created and/or Commission             Has Document     Rational for non-
                                                                               Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1   Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
370   Email re: mechanics of state data collection                             Kossack             Kobach                            23-Jun-17 No                     No               (c)
371   Email re: potential Commission member                                    Kossack             Kobach                            26-Jun-17 No                     No               (g)
372   Press inquiry                                                            OVP Press Secretary Kobach                            26-Jun-17 No                     No               (j)
                                                                                                   Kobach, von
                                                                                                   Spakovsky,
                                                                                                   Adams, OVP
373 Email exchange re: information requests                                    Kossack             Counsel                             26-Jun-17 No                   No               (c)
374 Email re: potential Commission Member                                      Kossack             Kobach                              26-Jun-17 No                   No               (g)
                                                                                                   Kossack, OVP
375 Email re: news article; study author                                       Kobach              Counsel                             27-Jun-17 No                   No               (f)
    Email chain re: draft agenda for June 28 organizational call (with
376 attachment)                                                                Kossack                     Kobach                      27-Jun-17 No                   No               (p)
377 Email re: talking points for June 28 organizational call                   Kossack                     Kobach                      27-Jun-17 No                   No               (l)
    Email chain requesting finalization of letters to public officials re:
378 voter collection                                                           Kossack                     Kobach                      27-Jun-17 No                   No               (p)
                                                                                                           Kobach, von
                                                                                                           Spakovsky, OVP
379 Email chain re: potential members of the Commission                        Adams                       Counsel                     28-Jun-17 No                   No               (g)
380 Email chain re: content of public official letters                         Kossack                     Kobach                      28-Jun-17 No                   No               (p)
381 Email re: phone number                                                     Kossack                     Kobach                      28-Jun-17 No                   No               (c)
    Email chain re: updated letter to state election officials (including
382 attachments)                                                               Kossack                     Kobach                      28-Jun-17 No                   No               (p)

383 Email chain about potential partnership opportunities with DHS             Kossack                     Kobach, OVP Staff           28-Jun-17 No                   No               (f)
                                                                                                           DHS official
384 Follow-up email with DHS official                                          Kossack                     (Kobach copied)             28-Jun-17 No                   No               (q)
    Email chain forwarding examples of letters requesting voter                                            Kobach, OVP
385 information                                                                Kossack                     Counsel                     28-Jun-17 No                   No               (p)
386 Email asking for call                                                      OVP Counsel                 Kobach                      28-Jun-17 No                   No               (c)
                                                                                                           Kobach, von
387 Email forwarding WH press release                                          OVP Counsel                 Spakovsky                   29-Jun-17 No                   No               (c)
                                                                                                           Kossack, OVP
388 Email re: potential Commission staff                                       Kobach                      Counsel                     29-Jun-17 No                   No               (i)
                                                                                                           Kossack, OVP
389 Email re: potential Commission staff                                       Kobach                      Counsel                     29-Jun-17 No                   No               (i)
                                                                                                           Kossack, OVP
390 Email re: potential witness for future committee meeting                   Kobach                      Counsel                     29-Jun-17 No                   No               (f)




                                                                                                      22                                                                                            9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 25
                                                                                                       44 of 43
                                                                                                             62
                                    Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                                Date Document
                                                                                           Document                             Created and/or Commission         Has Document Rational for non-
                                                                       Document Originator Recipient(s) (if                           Shared (if Views as Subject Been Currently disclosure (see 3d
  1   Document(s)/Category Description                                 (if applicable)     applicable)                              applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                           Kossack, OVP
391   Email re: discussing public responses to information requests    Kobach              Counsel                                     29-Jun-17 No                   No         (i)
      Email chain about draft statement from Kobach re: appointment of                     Kossack, OVP
392   von Spakovsky                                                    Kobach              Counsel                                     29-Jun-17 No                   No         (c)
                                                                                           Kossack, OVP
393   Email re: potential witness at future Commission meeting         Kobach              Counsel                                     29-Jun-17 No                   No         (f)
                                                                                           Kossack, OVP
394   Email re: news article about and responses to June 28 letter     Kobach              Counsel                                     29-Jun-17 No                   No         (h)
                                                                       White House Press
395   Email forwarding WH press release                                Office              Kobach                                      29-Jun-17 No                   No         (c)

396 Email attaching talking points to print (one attachment)                   Kobach                      Kobach                      30-Jun-17 No                   No         (l)
                                                                                                           OVP Counsel,
397 Email chain forwarding Pew Study on Voter Registration                     Kobach                      Kossack                     30-Jun-17 No                   No         (h)

                                                                                                           Kossack, Kobach,
398 Email about von Spakovsky press availability                               OVP Counsel                 OVP Press                   30-Jun-17 No                   No         (j)
    Email chain re: discussing potential responses to questions raised                                     Kobach, OVP
399 by June 28 letter                                                          Kossack                     Counsel                     30-Jun-17 No                   No         (j)
                                                                                                           Kossack, OVP
400 Email chain discussing press interview                                     Kobach                      Counsel                     30-Jun-17 No                   No         (j)
401 Email re: talking points for media interviews                              OVP Staff                   Kobach                      30-Jun-17 No                   No         (c)
    Email forwarding Letter to Vice President from Members of
402 Congress                                                                   OVP Counsel                 Kobach                      30-Jun-17 No                   No         (c)
                                                                                                           OVP Counsel, OVP
403 Email re: media interviews                                                 Kobach                      staff                       30-Jun-17 No                   No         (j)
                                                                                                           Kobach (copying
404 Email forwarding Tweet                                                     OVP Staff                   OVP Counsel)                30-Jun-17 No                   No         (c)
405 Email forwarding talking points to print (two attachments)                 Kobach                      Kobach                      30-Jun-17 No                   No         (c)

                                                                                                           Kossack, OVP
                                                                                                           Counsel,
406 Email forwarding link to news article                                      Kobach                      Commission staff            30-Jun-17    No                No         (h)
407 Email asking for call                                                      OVP Counsel                 Kobach                        1-Jul-17   No                No         (c)
408 Email forwarding Luis Borunda's resignation email                          OVP Counsel                 Kobach                        3-Jul-17   No                No         (c)
409 Email fowarding tweet                                                      OVP Counsel                 Kobach                        3-Jul-17   No                No         (c)
    Email chain re: article written by Kobach (incl. draft of article);                                    OVP Counsel,                7/3/2017,
410 follow-up email                                                            Kobach                      Kossack                     7/4/2017     No                No         (j)



                                                                                                      23                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 26
                                                                                                      45 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                                  Kossack, OVP
    Email chain sharing link to newspaper article discusssing data                                Counsel, OVP
411 collection                                                                Kobach              Press                                 4-Jul-17 No                  No         (j)
412 Email regarding logistics for a call                                      OVP Counsel         Kobach                                4-Jul-17 No                  No         (c)
                                                                                                  OVP Counsel,
413 Email chain re: discussing follow-up letter to information requests       Kobach              Kossack                               5-Jul-17 No                  No         (p)
                                                                                                  Kossack, OVP
                                                                                                  Counsel, OVP
414 Email chain re: responding to press inquiry                               Kobach              Press                                 5-Jul-17 No                  No         (j)
415 Email requesting confirmation of access to email                          OVP Counsel         Kobach                                5-Jul-17 No                  No         (c)
                                                                                                  Kobach (copying
416 Email re: draft media statement                                           OVP Staff           OVP Counsel)                          5-Jul-17 No                  No         (j)
417 Email confirming wifi/email access                                        OVP                 Kobach                                5-Jul-17 No                  No         (c)
                                                                                                  Kobach, Kossack,
418 Email exchange re: information about data availability                    von Spakovsky       Adams                                 6-Jul-17 No                  No         (f)

419 Email forwarding draft data collection follow-up letter for review        OVP Counsel                 Kobach                        6-Jul-17 No                  No         (p)
420 Email forwarding draft follow up letter with comments                     OVP Counsel                 Kobach                        6-Jul-17 No                  No         (p)

                                                                                                          Kossack (copying
421 Email about the availability of data from a third party                   von Spakovsky               Kobach)                       6-Jul-17 No                  No         (f)
                                                                                                                                      7/6/2017,
422 Email re: follow-up letter to states (plus attachment)                    Kossack, OVP counsel Kobach                             7/7/2017 No                    No         (p)
                                                                                                   Kossack, OVP
423 Email chain re: follow-up letter to states                                Kobach               Counsel                              7-Jul-17 No                  No         (p)

424 Email exchange with person who offered to assist the Commission           Member of the Public Kobach                               7-Jul-17 No                  No         (w)
    Email chain re: draft statements regarding potential outcome of                                Kobach (copying
425 July 7 court hearing                                                      OVP Counsel          OVP staff)                           7-Jul-17 No                  No         (j)
                                                                                                   OVP Counsel, OVP
426   Email re: how to reach Kobach via telephone                             Kobach               staff                                7-Jul-17   No                No         (c)
427   Email re: availability for call                                         OVP Counsel          Kobach                               9-Jul-17   No                No         (c)
428   Email re: draft agenda for July 19 meeting                              Kossack              Kobach                              11-Jul-17   No                No         (p)
429   Email re: litigation summary                                            Kossack              Kobach                              11-Jul-17   No                No         (v)

430 Email forwarding information about Colorado's Motor Voter law             Third party                 Kobach                       12-Jul-17 No                  No         (m)
431 Email forwarding blank EFT form                                           Kossack                     Kobach                       13-Jul-17 No                  No         (c)
432 Email re: edits to draft PACEI by-laws                                    Kobach                      Kossack                      17-Jul-17 No                  No         (p)



                                                                                                     24                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 27
                                                                                                      46 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission             Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?     Kossack Decl. ¶ 12)
                                                                                                                                  7/17/2017 -
433 Email chain re: draft by-laws (including attachments)                     Kossack                     Kobach                    7/18/2017 No                     No             (p)
    Email re: draft of possible topics for Commission to address (plus
434 attachment)                                                               Kossack                     Kobach                       18-Jul-17 No                  No             (p)
                                                                                                          OVP Counsel, OVP
435 Email chain re: draft article written by Kobach                           Kobach                      Press                        18-Jul-17 No                  No             (j)
                                                                                                          Kobach, von
436 Email forwarding link to news article                                     Reporter                    Spakovsky                    18-Jul-17 No                  No             (j)
                                                                                                          Kossack, OVP
                                                                                                          Counsel, OVP
437 Email chain re: current status of state responses to data request         Kobach                      Press                        18-Jul-17 No                  No             (f)
                                                                                                          Kossack, OVP
                                                                                                          Counsel, OVP                7/18/17 -
438 Email re: update on number of states providing data                       Kobach                      Comms                        7/19/17 No                    No             (c)
                                                                                                                                      7/18/17 -
439 Email chain re: Kobach opening statement for July 2017 meeting            Kobach                      OVP staff                    7/19/17 No                    No             (l)
    Email re: Letter drafted by members of PA House of                                                    OVP Counsel,
440 Representatives                                                           Kobach                      Press, Kossack               19-Jul-17 No                  No             (o)
    White House Press Release of Remarks by President and Vice                White House Press
441 President at July 19 meeting                                              Office                      Kobach                       19-Jul-17 No                  No             (c)
442 Email commenting on media interview                                       OVP Counsel                 Kobach                       19-Jul-17 No                  No             (c)
                                                                              Member,
    Email exchange about request for voter information and letter             Pennsylvania House of
443 member sent to Governor regarding request                                 Representatives             Kobach                      19-Jul-17   No                 No             (w)
444 Email inquiring if Kobach is available for a possible call                Kossack                     Kobach                     20-Jul-17    No                 No             (c)
                                                                                                                                   7/20/2017 -
445 Email chain re: availability for call with DHS                            Kossack                     Kobach                    7/24/2017     No                 No             (q)
446 Email chain about press statement                                         OVP Counsel                 Kobach, Kossack             24-Jul-17   No                 No             (j)
    Email re: draft follow up letter to states re: data collection (with
447 attachment)                                                               Kossack                     Kobach                       24-Jul-17 No                  No             (p)
    Email re: updated draft follow up letter to states re: data collection
448 (with attachment)                                                         Kossack                     Kobach                      24-Jul-17 No                   No             (p)
                                                                                                                                      7/24/17 -
449 Email exchange with reporter                                              Reporter                    Kobach                       7/25/17 No                    No             (j)
    Email re: communication with Plaintiff's counsel in PACEI-related
450 litigation                                                                Kobach                      Kossack                      25-Jul-17 No                  No             (v)
    Email re: updated follow-up letter to states re: data collection and
451 litigation update                                                         Kossack                     Kobach                       25-Jul-17 No                  No             (p)



                                                                                                     25                                                                                          9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 28
                                                                                                       47 of 43
                                                                                                             62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)

    Email chain regarding July 26th data collection follow-up letter (and                                Kobach, OVP
452 draft attachments)                                                    Kossack                        Counsel, OVP staff           26-Jul-17 No                  No         (p)
453 Email re: contact information                                         Kossack                        Kobach                       26-Jul-17 No                  No         (c)

454 Email requesting telephone number for a scheduled telephone call         Kossack                     Kobach                       26-Jul-17 No                  No         (c)
    Email from Kobach's Secretary of State account to Kobach sending
455 back attached letter from Kobach to states                               Kobach                      Kossack                      27-Jul-17 No                  No         (n)
    Email chain re: September meeting date/location and Kansas
456 matching program                                                         Kobach                      Kossack                     27-Jul-17   No                 No         (f)
457 Email re: photographs from July 19 meeting                               Kossack                     Kobach                      27-Jul-17   No                 No         personal
458 Email forwarding July 26, 2017, letter                                   Kossack                     Kobach                      27-Jul-17   No                 No         (c)
    Email chain re: possible themes/topics for future meetings (and                                                               7/27/2017 -
459 attachment)                                                              Kossack                     Kobach                    7/28/2017     No                 No         (p)
460 Email forwarding article                                                 von Spakovsky               Kobach                      28-Jul-17   No                 No         (h)
461 Email re: speaker request for Kobach                                     Kossack                     Kobach                      1-Aug-17    No                 No         (j)
                                                                                                                                                                               N/A (posted as
                                                                                                                                                                               Maine's response
462   Email re: letter from Dunlap about data collection                     Kossack                     Kobach                       1-Aug-17   Yes                Yes        letter, see above)
463   Email re: press article on litigation                                  Kossack                     Kobach                       1-Aug-17   No                 No         (h)
464   Email re: data collection process                                      Kobach                      OVP Staff                    2-Aug-17   No                 No         (f)
465   Email re: plan for September meeting (and attachment)                  Kossack                     Kobach                       3-Aug-17   No                 No         (f)

466 Email about time to speak                                                OVP Counsel                 Kobach, Williams           14-Aug-17 No                    No         (c)
    Email re: plan for September meeting (plus attachments related to
467 potential speakers)                                                      Kossack                     Kobach                     15-Aug-17 No                    No         (f)
468 Email regarding availability for a telephone call                        OVP Counsel                 Kobach                     16-Aug-17 No                    No         (c)
469 Email re: draft announcement of September meeting                        Kossack                     Kobach                     17-Aug-17 No                    No         (p)

470 Email chain re: getting additional staff support for Commission          Kobach                      OVP staff                  20-Aug-17 No                    No         (i)
                                                                                                         OVP Counsel,
471 Email chain re: getting additional staff support for Commission          Kobach                      Kossack                    22-Aug-17 No                    No         (i)
                                                                                                         OVP/DHS staff
472 Email chain re: phone call with Kobach, OVP, and DHS staff               Kossack                     and Kobach                 22-Aug-17 No                    No         (q)
                                                                                                         Kossack, OVP and
473 Email chain re: data collection sources                                  Kobach                      EOP staff                  22-Aug-17 No                    No         (i)

474 Email re: press release about September meeting announcement             Kossack                     Kobach & Gardner           24-Aug-17 No                    No         (p)



                                                                                                    26                                                                                       9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 29
                                                                                                     48 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission             Has Document     Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
475 Email re: phone number for DHS call                                      Kossack             Kobach                            24-Aug-17 No                     No               (q)

                                                                                                         Kobach, OVP
      Email chain forwarding a press release announcing Secretary of                                     Counsel,
476   State Gardner will host September 12 meeting                           Kossack                     Commission staff          24-Aug-17     No                 No               (c)
477   Email forwarding draft letter re: meeting material deadline            Kossack                     Kobach                    29-Aug-17     No                 No               (p)
      Emails re: draft letter instructing Commissioners about meeting                                                             8/29/2017 -
478   materials (and drafts)                                                 Kossack                     Kobach                    8/30/2017     No                 No               (p)
479   Email forwarding draft statement for review                            Kossack                     Kobach                    30-Aug-17     No                 No               (p)
480   Email re: draft statement                                              OVP Counsel                 Kobach                    30-Aug-17     No                 No               (p)
      Email from OVP counsel forwarding proposed press statement re:
481   August 30, 2017, Court order                                           OVP Counsel                 Kobach                     30-Aug-17 No                    No               (j)
482   Email exchange regarding news article                                  Third party                 Kobach                     30-Aug-17 No                    No               (m)

483 Email re: draft agenda for September meeting (and attachment)            Kossack                     Kobach                     31-Aug-17 No                    No               (p)
                                                                                                                                    9/6/2017 -
484 Email chain re NH voting study                                           Kossack                     Kobach                      9/7/2016 No                    No               (f)
485 Email re: media availability                                             Kobach                      OVP staff                    7-Sep-17 No                   No               (j)


                                                                                                         Kobach, Kossack,
                                                                                                         Commission Staff,
486 Email attaching materials for the September 12 meeting           Adams                               OVP Counsel                  7-Sep-17 No                   No               (r)
    Email forwarding August 16, 2017 letter from N.H. Speaker of the
    House to Secretary Gardner, and Secretary Gardner's September 6,                                     Kobach, OVP
487 2017, response                                                   Kossack                             Counsel                      7-Sep-17 No                   No               (c)
488 Email forwarding news article                                    OVP Counsel                         Kobach                       7-Sep-17 No                   No               (c)
                                                                                                         Kobach, copying
489 Email forwarding 2016 NH election results                                OVP Counsel                 Kossack                      7-Sep-17 No                   No               (c)
                                                                                                         Kobach (copying
490 Email forwarding article                                                 Kossack                     OVP Counsel)                 7-Sep-17 No                   No               (c)
                                                                                                                                    9/7/2017 -
491 Email re: press (and associated call scheduling emails)                  Kossack                     Kobach                      9/8/2017 No                    No               (j)
                                                                                                         Kobach, copying
492 Email chain re: scheduling a telephone call                              Kossack                     OVP Counsel                 8-Sep-17 No                    No               (c)
                                                                                                         Kobach; Kobach              9/10/17 -
493 Email chain re: response to media inquiry                                OVP Staff                   staff                        9/11/17 No                    No               (j)




                                                                                                    27                                                                                            9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 30
                                                                                                       49 of 43
                                                                                                             62
                                    Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                                Date Document
                                                                                                   Document                     Created and/or Commission         Has Document Rational for non-
                                                                               Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                           (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Email forwarding summary of presentations and member                                           Kobach (copying
494 submissions for September 12 meeting                                       Kossack             OVP Counsel)                        11-Sep-17 No                   No         (c)
                                                                                                   Kobach, von
                                                                                                   Spakovsky,
495 Email forwarding link to news article                                      Reporter            Adams,                              14-Sep-17 No                   No         (j)

                                                                                                    Kobach, Blackwell,
    Email forwarding information about alleged voter fraud in New                                   Adams, von
496 Hampshire                                                                  Member of the Public Spakovsky                          14-Sep-17 No                   No         (m)
                                                                                                    Kobach, OVP                         9/14/17 -
497 Email chain re: media inquiry                                              Reporter             Counsel                              9/15/17 No                   No         (j)
498 Media inquiry                                                              Reporter             Kobach                             15-Sep-17 No                   No         (j)

                                                                                                           Kobach,
499 Press inquiry                                                              Reporter                    forwarded to OVP            15-Sep-17 No                   No         (j)
500 Press inquiry                                                              Reporter                    Kobach                      15-Sep-17 No                   No         (j)
                                                                                                           Kossack, OVP
501 Email re: press inquiry [and chain]                                        Kobach                      Counsel                     18-Sep-17 No                   No         (j)
502 Media inquiry                                                              Reporter                    Kobach                      18-Sep-17 No                   No         (j)

503 Email re: submission of litigation document collection material            Kossack                     Kobach                      21-Sep-17 No                   No         (c)
    Litigation-related material based on Kobach's status as a defendant;
    covered by attorney work product doctrine and/or attorney-client
504 privilege                                                                                                                                      No                 No         (e), (v)
505 Miscellaneous emails related to travel booking                                                                                                 No                 No         (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
506 ethics forms                                                                                                                                   No                 No         (c)
507 Handwritten notes made for or at Commission meetings                                                                                           No                 No         (k)
508 Text messages re: administrative topics like scheduling                                                                                        No                 No         (c)
509 Materials of Commission Member Connie Lawson
510 Letter making public records request                                       Advocacy group              Indiana SoS                18-May-17    No                 No         (n)
511 Letter acknowledging state records request                                 Indiana SoS                 Advocacy group             19-May-17    No                 No         (n)
512 Letter acknowledging records request                                       Indiana SoS                 Advocacy group             22-May-17    No                 No         (n)
513 June 28 Kobach letter, sent to Lawson in capacity as SoS                   Kobach                      Lawson                      28-Jun-17   No                 No         (n)
    Email to Senate intelligence committee following June 21, 2017
514 testimony before Senate Intelligence Committee                             Deputy Indiana SoS          Kossack                     29-Jun-17 No                   No         (n)




                                                                                                      28                                                                                      9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 31
                                                                                                     50 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                                 Sent to Lawson by
515 Legal memorandum re: propriety of data collection letter                 Advocacy group      email                                 4-Jul-17 No                  No         (m)
                                                                                                 Sent to Lawson by
516 Copy of letter from advocacy group to OMB                                Advocacy group      email                                 5-Jul-17 No                  No         (m)
    Copy of Kossack July 10 email requesting states hold off from
517 sending data pending resolution of EPIC TRO                              Kossack                     Lawson (as SoS)              10-Jul-17 No                  No         (n)

518 Opening statement by Lawson for July 19 meeting (marked up)              Lawson                      N/A                          19-Jul-17 No                  No         (l)
519 Email correspondence re: responding to reporter question                 Indiana SoS                 Kossack                      2-Aug-17 No                   No         (j)
520 Email correspondence about Hatch Act                                     Indiana SoS                 Lawson                       3-Aug-17 No                   No         (m)

521 Letter responding to June 28 Kobach letter (narrative responses)         Lawson                      Kobach                       4-Aug-17 No                   No         (n)
    Letter responding to June 28 Kobach letter (request for data,
522 including IEC-3 form for requesting information)                         Indiana SoS GC              Kobach                       4-Aug-17 No                   No         (n)

523 Email acknowledging public records request and sharing responses Indiana SoS                         Reporter                   23-Aug-17 No                    No         (n)
                                                                                                         Indiana Interim
                                                                                                         Committee on
524   Lawson statement to Interim Committee on Elections                     Lawson                      Elections                 30-Aug-17      No                No         (n)
525   Letter making public records request                                   Advocacy group              Indiana SoS                 6-Sep-17     No                No         (n)
526   Email acknowledging public records request                             Indiana SoS                 constituent                 7-Sep-17     No                No         (n)
527   Email acknowledging public records request                             Indiana SoS                 Advocacy group              7-Sep-17     No                No         (n)
      Public comments received through Indiana SoS website re:               Members of the                                     6/28/17 - late
528   Commission                                                             Public                      Lawson                     July 2017     No                No         (o)
529   Miscellaneous emails related to travel booking                                                                                              No                No         (c)
      Miscellaneous emails related to the submission of financial
      disclosure and government ethics forms; copies of government
530   ethics forms                                                                                                                                No                No         (c)
531   Materials of Former Commission Member Luis Borunda
                                                                                                                                   5/30/2017;
532 Follow-up emails re: appointment                                         Borunda                     OVP Staff                  6/12/2017 No                    No         (c)
                                                                                                                                   6/12/2017;
533 Email re: time to speak                                                  OVP Counsel                 Borunda                    6/19/2017 No                    No         (c)
    Email with background information about role of Secreatary of
534 state in elections                                                       Borunda                     OVP Counsel                 26-Jun-17    No                No         (h)
535 Resignation email                                                        Borunda                     OVP Counsel                   3-Jul-17   No                No         (c)
536 Email re: setting up time to talk after resignation                      OVP Counsel                 Borunda                       3-Jul-17   No                No         (c)
537 Emails with personnel forms                                              Borunda                     OVP Staff                        Misc    No                No         (c)



                                                                                                    29                                                                                      9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 32
                                                                                                     51 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
538 Materials of Commission Member Christy McCormick
    Email forwarding White House Press Release Announcing
539 Commission                                                               OVP Counsel                 McCormick                  11-May-17 No                    No         (c)
540 Email forwarding talking points                                          McCormick                   unknown                    11-May-17 No                    No         (j)
541 Email exchange re: Chicago Board of Election                             DOJ official                McCormick                  15-May-17 No                    No         (m)
    Email providing name and contact information for possible
542 Commission staff                                                         McCormick                   OVP Counsel                 23-Jun-17 No                   No         (i)
    Email exchange discussing potential sources of information and
543 topics the Commission should consider studying                           McCormick                   Kossack                   26-Jun-17 No                     No         (f)
544 Email exchange discussing voting issue with attachment                   DOJ official                McCormick            7/5/17 - 7/6/17 No                    No         (m)

    NASS Resolution Reaffirming Commitment to Strengthening                  National Association
545 Elections                                                                of Secretaries of State NASS Members                     10-Jul-17 No                  No         (m)
546 Email forwarding link to news article                                    McCormick               Kossack                          13-Jul-17 No                  No         (h)
547 handwritten notes taken on July 19 meeting handout                       McCormick               McCormick                        19-Jul-17 No                  No         (k)
    Handwritten notes prepared for introductory remarks at July 19
548 meeting                                                                  McCormick                   McCormick                   19-Jul-17 No                   No         (l)
                                                                                                         McCormick and               7/20/17 -
549 Email exchange about media appearance                                    Blackwell                   producer                     7/21/17 No                    No         (j)

550 Email exchange discussing possible staff support for Commission          McCormick                   Kossack                      21-Jul-17 No                  No         (i)
551 Email attaching resolutions from NASS meeting                            McCormick                   Kossack                      24-Jul-17 No                  No         (h)
    Email requesting Commission's general email address and
552 discussing invitation to speak at a meeting.                             McCormick                   Kossack                      26-Jul-17 No                  No         (c)
                                                                                                         Kossack and OVP
553 Email suggesting locations for future Commission meetings.               McCormick                   Counsel                      26-Jul-17 No                  No         (c)
    Email forwarding names of a potential staff person for the
554 Commission                                                               McCormick                   Kossack                     30-Jul-17   No                 No         (i)
555 Letter to Kobach from potential staff person                             Potential staff             Kobach                     15-Aug-17    No                 No         (w)
556 Email attaching resume, letter, and sample analysis                      Potential staff             McCormick                  15-Aug-17    No                 No         (w)
557 Sample analysis                                                          Potential staff             McCormick                  15-Aug-17    No                 No         (w)
558 Potential staff resume                                                   Potential staff             McCormick                  15-Aug-17    No                 No         (w)
559 Email attaching resume, letter, and sample analysis                      Potential staff             McCormick                  16-Aug-17    No                 No         (w)
560 Email exchange regarding availability for call/meeting                   Potential staff             McCormick                  16-Aug-17    No                 No         (w)
561 Email requesting call                                                    McCormick                   Kobach                     18-Aug-17    No                 No         (c)
    Email forwarding potential staff person's resume, letter, and
562 sample analysis                                                          McCormick                   Kobach                     19-Aug-17 No                    No         (i)
563 Prepared Remarks to Election Center discussing Commission                McCormick                   Election Center            21-Aug-17 No                    No         (j)



                                                                                                    30                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 33
                                                                                                      52 of 43
                                                                                                            62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission             Has Document     Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
564 E-mail forwarding link to news article                                   DOJ official        McCormick                           5-Sep-17 No                    No               (m)
                                                                                                 McCormick, DOJ
565 Email exchange discussing Chicago voting issue                           Third party         official                     9/6/27, 9/11/17 No                    No               (m)

566 Email exchange regarding certificate left at September 12 meeting        McCormick                   Kossack                 12-Sep-17       No                 No               personal
567 Handwritten notes taken at September 12 meeting                          McCormick                   McCormick               12-Sep-17       No                 No               (k)
                                                                                                                                  9/19/17 -
568 Email exchange discussing completion of records search                   Kossack                     McCormick                 9/20/17       No                 No               (c)
                                                                                                                          Adopted Summer
    NASS Resolution Calling for Federal Agency Assistance in                                                                         2012;
    Maintaining Accurate and Comprehensive State Voter Registration                                      Secretaries of       Reauthorized
569 Lists                                                                    NASS                        State; McCormick    Summer 2017         No                 No               (m)
    Correspondence sent to McCormick at EAC from members of the              Members of the
570 public                                                                   Public                      McCormick            5/2017 - 9/2017 No                    No               (n)

571 Handwritten notes on Election Administration & Voting Survey             McCormick                   McCormick                    undated No                    No               (m)
572 Prepared Remarks discussing Commission                                   McCormick                   unknown                     unknown No                     No               (j)
                                                                             Members of the
573 Mail from Various Senders                                                Public                      McCormick               various dates No                   No               (o)
574 Miscellaneous emails related to travel booking                                                                                             No                   No               (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
575 ethics forms                                                                                                                                 No                 No               (c)
576 Materials of Commission Member Hons von Spakovsky
577 Email re: introductory call                                              von Spakovsky               Kossack                     13-Jun-17 No                   No               (c)

                                                                                                         Kobach, von
                                                                                                         Spakovsky,
                                                                                                         Adams, OVP                6/14/17 -
578 Email chain about potential Commission members                           von Spakovsky               Counsel, Kossack   6/15/17; 6/28/17 No                     No               (g)
579 Email exchange re: scheduling a meeting                                  Kossack                     von Spakovsky             28-Jun-17 No                     No               (c)
    Email forwarding link to best practices booklet on accurate voter
580 roles                                                                    von Spakovsky               Kossack                     29-Jun-17 No                   No               (h)

581 Email forwarding link to 2005 GAO report on voter registration lists von Spakovsky                   Kossack                    29-Jun-17 No                    No               (h)
582 Email forwarding news article                                        von Spakovsky                   Kossack                    29-Jun-17 No                    No               (h)
583 Email exchange re: press availability                                von Spakovsky                   Kossach              6/30/17, 7/6/17 No                    No               (j)




                                                                                                    31                                                                                            9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 34
                                                                                                     53 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission         Has Document Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Email exchange discussing media interviews and forwarding June 28
584 letter to the Iowa Secretary of State                             von Spakovsky                      Kossack                     30-Jun-17 No                   No         (j)
585 Email containing statutory citations                              von Spakovsky                      Kossack                     30-Jun-17 No                   No         (h)
    Email forwarding email from third party offering to work with the
586 Commission                                                        von Spakovsky                      Kossack                       5-Jul-17 No                  No         (i)

587 Email forwarding link to article and discussing upcoming interview       von Spakovsky               Kossack, Adams                6-Jul-17 No                  No         (j)

588 Email exchange regarding call received about data availability           von Spakovsky               Kossack, Kobach               6-Jul-17 No                  No         (i)

589 Email forwarding July 8, 2017 email about data availability              von Spakovsky               Commission Staff             10-Jul-17 No                  No         (i)
590 Email exchange regarding von Spakovsky interview                         von Spakovsky               Kossack                      10-Jul-17 No                  No         (j)
    Email exchange confirming von Spakovsky's title and discussing
591 recent interviews                                                        Kossack                     von Spakovsky                11-Jul-17 No                  No         (c)
    Email exchange regarding request for guests to attend July 19
592 meeting                                                                  von Spakovsky               Kossack                      17-Jul-17 No                  No         (c)

593 Typed remarks with handwritten notations for July 19 meeting             von Spakovsky               von Spakovsky                19-Jul-17 No                  No         (l)
594 Email re update on von Spakovsky interview                               von Spakovsky               Kossack                      23-Jul-17 No                  No         (j)

595 Email forwarding link to von Spakovsky interview                         von Spakovsky               Commission Staff             25-Jul-17 No                  No         (h)
    Email exchange regarding von Spakovsky's recommendation of an
596 expert                                                                   von Spakovsky               Kossack                      28-Jul-17 No                  No         (i)

597 Email forwarding op-ed                                                   von Spakovsky               Commission Staff             3-Aug-17 No                   No         (h)
                                                                                                         von Spakovsky,
598 Email forwarding media inquiry                                           OVP Counsel                 Adams, Kossack             14-Aug-17 No                    No         (j)
599 Email exchange regarding scheduling call                                 Commission Staff            von Spakovsky              21-Aug-17 No                    No         (c)
600 Email forwarding link to news article                                    von Spakovsky               Kossack                    27-Aug-17 No                    No         (h)

601 Email exchange about forwarding the materials for Sept. 12, 2017         Kossack                     von Spakovsky                8-Sep-17 No                   No         (r)
    Cover email attaching power point presentation for Sept. 12
602 meeting                                                                  von Spakovsky               Commission Staff             8-Sep-17 No                   No         (r)
    Email exchange regarding request for guests to attend September
603 12 meeting                                                               von Spakovsky               Kossack                   11-Sep-17 No                     No         (c)
                                                                                                                                various dates
                                                                             Members of the                                  between 7/2017 -
604 Correspondence from members of the public                                Public                      von Spakovsky                9/2017 No                     No         (o)



                                                                                                    32                                                                                      9/29/2017
                                           Case 1:18-cv-00167-EGS
                                                1:17-cv-01354-CKK Document 33-3
                                                                           27-2 Filed 09/29/17
                                                                                      12/13/18 Page 35
                                                                                                    54 of 43
                                                                                                          62
                                 Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                             Date Document
                                                                                                Document                     Created and/or Commission             Has Document     Rational for non-
                                                                            Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                        (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
605 Miscellaneous mails related to travel booking                                                                                             No                   No               (c)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
606 ethics forms                                                                                                                                No                 No               (c)
607 Materials of Commission Member Mark Rhodes
608 Email follow-up from news reporter                                      Reporter                    Rhodes                      22-Jun-17 No                   No               (j)
609 Email request for interview by reporter                                 Reporter                    Rhodes                      22-Jun-17 No                   No               (j)

610 Email from WV SoS Office about appointment to PACEI (and drafts)        WV SoS                      Rhodes                      22-Jun-17 No                   No               (n)
611 Email request for interview                                             Reporter                    Rhodes                        2-Jul-17 No                  No               (j)
612 Email chain re request for interview                                    Producer                    Rhodes                        3-Jul-17 No                  No               (j)
    Lists of cancelled Wood County voters and related emails discussing
    data (in response to public records request about List Maintenance                                                              7/11/17 -
613 policies)                                                               Third-party requestor       Rhodes                       7/28/17    No                 No               (n)
614 Email request for interview                                             Reporter                    Rhodes                      17-Jul-17   No                 No               (j)
615 Email request for interview                                             Producer                    Rhodes                      19-Jul-17   No                 No               (j)
616 Email request for interview (and chain)                                 Producer                    Rhodes                      19-Jul-17   No                 No               (j)
617 Email request for interview                                             Reporter                    Rhodes                      19-Jul-17   No                 No               (j)
618 Email request for interview                                             Reporter                    Rhodes                      19-Jul-17   No                 No               (j)

    Email from NASS to members; forwarded on to Rhodes, including
619 election-related news and disclosures (and attachments)                 WV Secretary of State Rhodes                             22-Jul-17 No                  No               (n)
                                                                            WV Secretary of State
620 Email forwarding editorial                                              employee              Rhodes                             22-Jul-17 No                  No               (n)
    Email request for meeting with advocacy organization (and follow-
621 up)                                                                     Advocacy organization       Rhodes                      26-Jul-17   No                 No               (j)
622 Email correspondence about voting machines                              Third party                 Rhodes                     10-Aug-17    No                 No               (m)
623 Email request for interview                                             Reporter                    Rhodes                     23-Aug-17    No                 No               (j)
624 Email request for interview                                             Reporter                    Rhodes                     25-Aug-17    No                 No               (j)
    Email chain responding to State FOIA request for documents (and
625 copy of redacted documents)                                             Rhodes                      reporter                   28-Aug-17 No                    No               (n)
626 Email request for interview                                             Reporter                    Rhodes                     13-Sep-17 No                    No               (j)
    Email sharing link to Sept. 12 meeting and an attached request from
627 DOJ re document collection                                              Kossack                     Rhodes                      13-Sep-17 No                   No               (c)
                                                                            Members of the
628 Materials from members of the public                                    public                      Rhodes                  various dates No                   No               (o)
629 Miscellaneous emails related to travel booking                                                                                            No                   No               (c)




                                                                                                   33                                                                                            9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 36
                                                                                                       55 of 43
                                                                                                             62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Miscellaneous emails related to the submission of financial
    disclosure and government ethics forms; copies of government
630 ethics forms                                                                                                                                  No                 No         (c)
631 Materials sent to or from September 12 meeting panelists
632 Email about scheduling time to speak                                      Kossack                     Palmer                       3-Aug-17 No                   No         (r)
                                                                                                                                     8/7/2017 -
                                                                                                                                      8/8/2017;
633 Email about logistics for visit to EEOB                                   Kossack                     Palmer                     8/10/2017 No                    No         (r)

                                                                                                                                    8/11/17 -
634 Email re: GAI report and request to set up time for discussion            OVP Counsel                 Block              8/13/17; 8/15/17 No                     No         (r)
    Email re: recommendations for topics to present during September
635 12 meeting                                                                Williams                    Popper                   16-Aug-17      No                 No         (r)
    Email about unpublished study (study was not shared with                                                                        8/16/17 -
636 Commission)                                                               Williams                    Popper                      8/17/17     No                 No         (r)
637 Email sharing contact information of a data analysis expert               Palmer                      Kossack                  17-Aug-17      No                 No         (i)
                                                                                                                                    8/17/17 -
    Emails re: coordinating publication of Popper's participation in          Judicial Watch Public       Williams, OVP      8/18/17; 9/5/17 -
638 panel                                                                     Affairs                     Staff                        9/8/17     No                 No         (r)
639 Email with contact information                                            Kossack                     Lott, Kossack            22-Aug-17      No                 No         (r)
640 Email about meeting participation                                         Kossack                     Lott                     22-Aug-17      No                 No         (r)
641 Email re: potential participation in meeting                              Kossack                     Rivest                   23-Aug-17      No                 No         (r)
    Introductory email chain seeking to discuss participation in
642 Commission meeting; referral from Secretary Gardner                       Kossack                     Appel                     23-Aug-17     No                 No         (r)
643 Email about timing for panel                                              Lott                        Kossack                   30-Aug-17     No                 No         (r)
                                                                                                                                   8/30/2017 -
644 Email about reimbursement form                                            Kossack                     Palmer                    8/31/2017     No                 No         (r)
645 Email re: time to speak about September 12 meeting                        Kossack                     Rivest                      1-Sep-17    No                 No         (r)
646 Email re: contact information                                             Kossack                     Smith                       1-Sep-17    No                 No         (r)
                                                                                                                                     9/1/2017;
647 Email about potential meeting participation and time for discussion       Kossack                     Hursti                      9/5/2017    No                 No         (r)
    Email sharing copy of public testimony (for release); requesting                                                                 9/4/2017,
648 additional information on agenda                                          Appel                       Kossack                     9/6/2017    No                 No         (r)
649 Email re: reimbursements                                                  Kossack                     Hursti                      5-Sep-17    No                 No         (r)
650 Email re: meeting travel bookings                                         Kossack                     Lott                        5-Sep-17    No                 No         (r)
    Email re: meeting agenda and time to submit presentation
651 materials                                                                 Kossack                     Rivest                       5-Sep-17 No                   No         (r)
652 Email re: panel name and participants                                     Kossack                     Hursti                       6-Sep-17 No                   No         (r)



                                                                                                     34                                                                                      9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 37
                                                                                                       56 of 43
                                                                                                             62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission             Has Document     Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
653 Email about preferred presenter title                                    Palmer              Kossack                             6-Sep-17 No                    No               (r)
654 Email with contact information                                           Kossack             Block                               7-Sep-17 No                    No               (r)
655 Email with presentation and question re: logistics                       Block               Kossack                             7-Sep-17 No                    No               (r)
656 Email re: posting report to webpage                                      Kossack             Block                               7-Sep-17 No                    No               (r)
    Cover email sending rough draft of presentation (final version is
    posted) and copy of research paper to be discussed at meeting
657 (paper is posted)                                                        Lott                        Kossack                      7-Sep-17 No                   No               (r)
    Email re: draft meeting presentation, including link to newspaper
658 article                                                                  Lott                        Kossack             9/7/2017, 9/8/17 No                    No               (r)
                                                                                                                                   9/7/2017,
659 Email re: physical format of panel & presentation materials         Rivest                           Kossack                    9/9/2017 No                     No               (r)
    Email sharing presenter materials for Sept. 12 meeting (and follow-
660 up with link to public website posting)                             Kossack                          Panelists                    8-Sep-17 No                   No               (r)
    Email with Popper's attached written statement (plus additional
661 draft with non-text changes)                                        Popper                           Williams, Kossack            8-Sep-17 No                   No               (r)
                                                                        Judicial Watch Public
662 Emails re: event timing                                             Affairs                          Lotter, Kossack              8-Sep-17 No                   No               (r)
663 Email re: draft slides                                              Hursti assistant                 Kossack                      8-Sep-17 No                   No               (r)
664 Email re: providing copy of slides (and follow-up email)            Smith                            Kossack                      8-Sep-17 No                   No               (r)
665 Email about logistics for September 12 meeting                      Kossack                          Panelists                   11-Sep-17 No                   No               (r)
666 Email about meeting logistics                                       Hursti                           Kossack                     11-Sep-17 No                   No               (r)
667 Email with changes to presentation                                  Block                            Kossack                     11-Sep-17 No                   No               (r)
668 Email re: fixing typo in presentation                               Lott                             Kossack                     11-Sep-17 No                   No               (r)

669 Email re: presentation time                                              Rivest                      Williams/Kossack            11-Sep-17 No                   No               (r)
670 Email re: bringing copy of presentation                                  Smith                       Kossack                     11-Sep-17 No                   No               (r)

                                                                                                   Forwarded to
                                                                             Judicial Watch Public Kossack, VP Press,
671 Press release about Popper participation in PACEI                        Affairs               VP Counsel                       11-Sep-17    No                 No               (r)
                                                                                                                                   9/11/2017;
672   Emails re: meeting logistics                                           Kossack                     Lott, Kossack              9/12/2017    No                 No               (r)
673   Email re: link to September 12 video                                   Lott                        Kossack                    12-Sep-17    No                 No               (r)
674   Email re: fixing a typo in slides                                      Rivest                      Kossack                    12-Sep-17    No                 No               (r)
675   Email re: reimbursement                                                Appel                       Kossack                    17-Sep-17    No                 No               (r)
676   Email re: lunch plans and reimbursements                               Kossack                     Lott                       19-Sep-17    No                 No               (r)
                                                                                                         GSA (copying
677 Email re: reimbursement                                                  Lott                        Kossack)                    20-Sep-17 No                   No               (r)



                                                                                                    35                                                                                            9/29/2017
                                            Case 1:18-cv-00167-EGS
                                                 1:17-cv-01354-CKK Document 33-3
                                                                            27-2 Filed 09/29/17
                                                                                       12/13/18 Page 38
                                                                                                     57 of 43
                                                                                                           62
                                  Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                              Date Document
                                                                                                 Document                     Created and/or Commission             Has Document     Rational for non-
                                                                             Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                         (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
678 Email including article about Lott                                       Lott                Kossack                           22-Sep-17 No                     No               (r)
679 Email re: posting of Sept. 12 video                                      Rivest              Kossack                           23-Sep-17 No                     No               (r)
    Communications between Commission/OVP Staff and Other
680 Government Entities
    Email chain from DHS requesting information about the scope of
681 the Commission's work                                                    DHS                         OVP Counsel               12-May-17 No                     No               (x)
                                                                                                                                  05/15/2017,
682 Email chain re: scheduling a telephone call                              DHS                         OVP Counsel              05/16/2017 No                     No               (q)
    Email chain with GSA about initial steps required to establish a
683 commission                                                               GSA staff                   OVP Counsel               30-May-17     No                 No               (s)
684 Email chain about Commission by-laws                                     Kossack                     GSA staff                   6-Jun-17    No                 No               (s)
685 Email chain about IT issues                                              Kossack                     GSA staff             6/7/17, 6/8/17    No                 No               (s)
686 Email exchange with GSA about personnel paperwork                        Kossack                     GSA staff                  13-Jun-17    No                 No               (s)
687 Email about setting up time to speak                                     Kossack                     DOJ official               15-Jun-17    No                 No               (q)
                                                                                                                                  6/15/2017,
688 Email chain about Charter review                                         Kossack                     GSA staff                   6/19/17     No                 No               (s)
                                                                                                                                  6/19/2017,
689 Email about setting up time to talk about Commission                     Counsel to OVP              DHS, Kossack              6/20/2017     No                 No               (q)
690 Email about websites that can accept public comments                     Kossack                     GSA staff                  20-Jun-17    No                 No               (s)
                                                                                                                                  6/20/2017,
691 Email about Kossack's appointment as Designated Federal Officer          GSA staff                   Kossack                   6/26/2017     No                 No               (s)
692 Email about role of Designated Federal Officer                           GSA staff                   Kossack                    21-Jun-17    No                 No               (s)

                                                                                                         DHS personnel,
693 Planner for a call with DHS personnel                                    Kossack                     OVP staff, Kobach           21-Jun-17 No                   No               (q)
                                                                                                                                   6/22/2017;
694 Email chain re: Budget                                                   GSA staff, OMB              OVP, Kossack               6/23/2017 No                    No               (s)
    Email chain about 15-day publication requirement and ethics and
695 FACA training                                                            GSA staff                   Kossack                     26-Jun-17 No                   No               (s)

696 Email re: member names and logistics (i.e., swearing in) [and chain] Kossack                         GSA staff           6/26/17 - 7/7/17    No                 No               (s)
                                                                                                                                  6/26/2017,
697   Email chain about draft SGE appointment letters                        Kossack                     GSA staff                 6/27/2017     No                 No               (s)
698   Email chain about FACA and ethics briefing                             GSA staff                   Kossack                    27-Jun-17    No                 No               (s)
699   Email chain re: room reservation                                       Kossack                     GSA staff                  27-Jun-17    No                 No               (s)
700   Email re: meeting notices and SF 50 forms                              Kossack                     GSA staff                  28-Jun-17    No                 No               (s)
701   Follow up scheduling email with DHS personnel                          Kossack                     DHS staff                  28-Jun-17    No                 No               (q)




                                                                                                    36                                                                                            9/29/2017
                                              Case 1:18-cv-00167-EGS
                                                   1:17-cv-01354-CKK Document 33-3
                                                                              27-2 Filed 09/29/17
                                                                                         12/13/18 Page 39
                                                                                                       58 of 43
                                                                                                             62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission             Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?     Kossack Decl. ¶ 12)
                                                                                                                                   6/30/2017,
702 Email re: publication of meeting notice                                   Kossack                     GSA staff                  7/3/2017 No                     No             (s)
703 Follow-up email re: getting response                                      DHS Official                Kossack                      1-Jul-17 No                   No             (q)
                                                                                                          Kossack, OVP
                                                                                                          staff, OVP
704 Email re: meeting publication notices                                     GSA                         counsel, EOP                  6-Jul-17 No                  No             (s)
                                                                                                          OVP staff, OVP
705 Email about potential future coordination/overlap between entities DHS                                counsel, Kossack              6-Jul-17 No                  No             (x)
                                                                                                          OVP Counsel,
706 Email re: setting up time to talk                                         DHS Official                Kossack                      6-Jul-17   No                 No             (q)
                                                                                                                                     7/6/2017,
707 Email discussion re: FACA briefing                                        GSA                         Kossack                     7/7/2017    No                 No             (s)
708 Email re: travel                                                          Kossack                     GSA Staff                    7-Jul-17   No                 No             (s)
709 Email discussion re: travel requests                                      GSA                         Kossack                      7-Jul-17   No                 No             (s)
                                                                                                                                     7/7/2017,
                                                                                                                                    7/10/2017,
                                                                                                                                    7/12/2017,
710 Email discussion re: interagency agreement (mainly for travel)            GSA                         OA                        7/13/2017     No                 No             (s)
711 Email discussion about time for meeting                                   OVP Counsel                 DHS Official                 8-Jul-17   No                 No             (q)
                                                                                                          Arkansas SoS
712 Email discussion about data submission                                    Kossack                     Office                       10-Jul-17 No                  No             (u)
                                                                                                          Kossack,
                                                                              PA House State              forwarded from
713 Communication about data request                                          Government Staffer          Kobach                       10-Jul-17 No                  No             (u)
                                                                              Chief of Public Affairs,
                                                                              U.S. Army Cyber                                         7/10/17 -
714 Email chain re: press guidance                                            Command                     OVP, DWHIT, DOD              7/11/17    No                 No             (t)
715 Email re swearing in                                                      Kossack                     GSA staff                   11-Jul-17   No                 No             (s)
716 Email re: Electronic Funds Transfer (ETF) form                            Kossack                     GSA staff                   11-Jul-17   No                 No             (s)
717 Email re: EFT form for members                                            GSA                         Kossack                     11-Jul-17   No                 No             (s)
    Email chain starting with talking points relating to SAFE site and
718 litigation                                                                DOD                         EOP Staff                   11-Jul-17   No                 No             (t)
                                                                                                                                    7/11/2017,
                                                                                                                                    7/16/2017,
719   Email re: draft FACA presentation and plan for July 19 meeting          GSA                         Kossack                   7/17/2017     No                 No             (s)
720   Email re: travel                                                        Kossack                     GSA staff                   12-Jul-17   No                 No             (s)
721   Email re: transcriptionist                                              Kossack                     GSA staff                   12-Jul-17   No                 No             (s)
722   Email chain regarding: EFT forms                                        Kossack                     GSA staff                   12-Jul-17   No                 No             (s)



                                                                                                     37                                                                                          9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 40
                                                                                                      59 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                                 Date Document
                                                                                                  Document                       Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                     Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                        applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
                                                                                                  Kossack, OVP
723 Email re: collection of Arkansas data in SAFE site                        DOD & IT            counsel                              12-Jul-17 No                  No           (t)
    Email about an MOU among states participating in voter
724 registration data comparison program                                      Indiana state official        Kossack                    12-Jul-17   No                No           (u)
725 Email re: swearing in                                                     Kossack                       GSA staff                  13-Jul-17   No                No           (s)
726 Email chain regarding: member preauthorization for travel                 Kossack                       GSA staff                  13-Jul-17   No                No           (s)
727 Email about new FACA contact                                              GSA Staff                     Kossack                    13-Jul-17   No                No           (s)
728 Email re: membership list                                                 Kossack                       GSA staff                  17-Jul-17   No                No           (s)

729 Communication about employees attending July 19 FACA training             GSA staff                     Kossack                    17-Jul-17 No                  No           (s)

730   Communication about slide deck for July 19 FACA presentation            GSA staff                     Kossack                    18-Jul-17   No                No           (s)
731   Email re: presentation on FACA operations                               GSA staff                     Kossack, EOP               18-Jul-17   No                No           (s)
732   Follow-up regarding FACA next steps                                     GSA Staff                     Kossack                    19-Jul-17   No                No           (s)
733   Email discussion re: posting/making documents available                 Kossack                       GSA staff                  20-Jul-17   No                No           (s)

734 Communication about uploading comments to regulations.gov                 GSA staff                     Kossack                    25-Jul-17 No                  No           (s)

                                                                                                            DHS Official OVP
735 Scheduling call                                                           Kossack                       staff, OVP counsel         25-Jul-17 No                  No           (q)
736 Communication about Hatch Act                                             GSA                           Kossack                    27-Jul-17 No                  No           (s)
737 Communication about panelist reimbursement                                Kossack                       GSA staff                  1-Aug-17 No                   No           (s)
                                                                                                            DHS Official and
738 Email chain and planner setting a time for call [related to litigation] Kossack                         Staff, DOJ                 1-Aug-17 No                   No           (q)
739 Call about litigation                                                   Kossack                         DHS                        1-Aug-17 No                   No           (q)
    Communication about updating FACA database
740 (https://www.facadatabase.gov/)                                         GSA staff                       Kossack                    2-Aug-17 No                   No           (s)

741 Email chain and planner setting a time for call [related to litigation] DHS Official                    Kossack, DHS, DOJ          2-Aug-17 No                   No           (q)

742 Email chain and planner setting a time for call [related to litigation] Kossack                 DHS Official                       3-Aug-17 No                   No           (q)
                                                                            AZ Secretary of State's
743 Email chain re: disclosability of state-provided data                   Office                  Kossack                            9-Aug-17 No                   No           (x)
                                                                                                                                       8/15/17 -
744 Email chain and planner setting a time for call                           Kossack                       DHS Official, OVP           8/16/17 No                   No           (q)

745 Communication about Federal Register notice for Sept. 12 meeting GSA                                    Kossack                   17-Aug-17 No                   No           (s)




                                                                                                       38                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 41
                                                                                                      60 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission         Has Document Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Communication regarding process for procurement of third-party
746 vendors                                                                   GSA                         Kossack                    17-Aug-17    No                 No         (s)
747 Email contact with SSA re: SSA data                                       SSA Official                Kossack                    17-Aug-17    No                 No         (x)
748 Email re: collecting data from non-state entities (chain)                 Kossack                     DOJ                        22-Aug-17    No                 No         (v)
                                                                                                          DHS Official,             8/22/2017,
749 Email chain and planner about setting up a time to speak                  Kossack                     Kobach, OVP               8/24/2017     No                 No         (q)
750 Email about setting-up meeting                                            DHS                         Kobach                     24-Aug-17    No                 No         (q)
    Email re: presentations for 9/12 meeting and member updates in
751 FACA database (https://www.facadatabase.gov/)                             GSA                         Kossack                      5-Sep-17 No                   No         (s)
                                                                                                          OVP Counsel,
752 Email from NARA about PRA                                                 NARA                        NARA staff               18-Sep-17 No                      No         (s)
    Staff discussions with individual states about the mechanics of                                       State Election     7/26/2017 - date
753 transferring data                                                         Commission Staff            Officials                    of log No                     No         (u)
    Categories of Materials ("internal" refers to communications
754 among Commisison staff, OVP staff, and/or EOP staff):
755 Internal discussions about media requests & media strategy                                                                                    No                 No         (e)
756 Internal communications re: data collection process                                                                                           No                 No         (t)
757 Internal emails re: potential staff support person                                                                                            No                 No         (e)
    Internal discussions and documents re: potential Commission
758 members                                                                                                                                       No                 No         (e)
759 Internal discussion and documents re: potential panelists                                                                                     No                 No         (e), (r)
    Internal research on critical infrastructure designation for election
760 systems                                                                                                                                       No                 No         (e)
761 Internal briefing memos about Commission activities                                                                                           No                 No         (e)
762 Internal discussions about meeting logistics                                                                                                  No                 No         (d)
763 Internal discussions about letterhead design                                                                                                  No                 No         (d)
764 Internal discussions about June 28 call                                                                                                       No                 No         (e)
    Internal discussion about OVP meetings with third-parties about
765 Commission asssitance                                                                                                                         No                 No         (e)
    Internal discussions about disclosure forms and Hatch Act
766 requirements                                                                                                                                  No                 No         (d)

    Email discussions with or about DFO on President's Commission on
767 Drug Addiction and Opioid Crisis about managing a committee                                                                                   No                 No         (q)
    Internal discussions re: response to June 28 letter and Borunda
768 resignation                                                                                                                                   No                 No         (e)
    Internal discussions about responding to inquiries from public
769 officials                                                                                                                                     No                 No         (d)



                                                                                                     39                                                                                      9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 42
                                                                                                      61 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                                  Document                     Created and/or Commission             Has Document     Rational for non-
                                                                              Document Originator Recipient(s) (if                   Shared (if Views as Subject     Been Currently   disclosure (see 3d
  1 Document(s)/Category Description                                          (if applicable)     applicable)                      applicable) to 10(b)?             Disclosed?       Kossack Decl. ¶ 12)
770 Internal discussions of July 19 meeting (agenda, remarks)                                                                                   No                   No               (e)

771 Internal discussions re vendors/consultants (emails, documents)                                                                               No                 No               (e)
772 Internal discussions about posting public comments                                                                                            No                 No               (d)

773 Internal discussions about website and email technical issues                                                                                 No                 No               (t)
    Commission staff research or suggesting ideas relating to substance
774 of Commission's work                                                                                                                          No                 No               (e)
    Commission staff discussion about potential topics for Commission
775 review                                                                                                                                        No                 No               (e)

776 Internal discussions over press releases after litigation events                                                                              No                 No               (e)
777 Internal emails re: records management                                                                                                        No                 No               (e)
    Litigation documents and emails (e.g., service copies, final versions,
    drafts, comments on drafts, discussion of legal strategy, updates,
778 etc.) (internal and with DOJ)                                                                                                                 No                 No               (v)
779 Internal discussions about budget and finance issues                                                                                          No                 No               (e)

780 Internal discussions about subjects for potential Commission report                                                                           No                 No               (e)
781 Internal emails re: discussing next steps for Commission                                                                                      No                 No               (e)
    Internal discussion about responding to records requests (FACA,
782 FOIA)                                                                                                                                      No                    No               (e)
                                                                                                                                     7/7/2017,
                                                                                                                                    7/10/2017,
783 Email discussion re: interagency agreement between OVP and GSA OVP                                    OA                        7/12/2017 No                     No               (s)
    Internal emails discussing draft DOD talking points re: SAFE site and
784 suggesting changes                                                    EOP staff                       EOP Staff                    11-Jul-17 No                  No               (e)
    Legal research conducted by staff/internal legal consultation
785 (documents and emails)                                                                                                                        No                 No               (e)
    Copies of June 28 letter; list of state election officials; list of
786 research from states                                                                                                                          No                 No               (e)
787 Internal discussions about draft Commission documents                                                                                         No                 No               (e)
    Commission member appointment documents (e.g., physical
788 commission)                                                                                                                                   No                 No               (d)
789 Copies of bylaws and Roberts Rules of Order                                                                                                   No                 No               (d)
790 Hardcopies of GSA ethics rules and materials.                                                                                                 No                 No               (d)
791 Miscellaneous communications with third parties




                                                                                                     40                                                                                            9/29/2017
                                             Case 1:18-cv-00167-EGS
                                                  1:17-cv-01354-CKK Document 33-3
                                                                             27-2 Filed 09/29/17
                                                                                        12/13/18 Page 43
                                                                                                      62 of 43
                                                                                                            62
                                   Lawyers' Committee for Civil Rights Under Law v. Presidential Advisory Commission on Election Integrity, et al., No. 1:17-cv-1354 (CKK)


                                                                                                                               Date Document
                                                                                            Document                           Created and/or Commission         Has Document Rational for non-
                                                                        Document Originator Recipient(s) (if                         Shared (if Views as Subject Been Currently disclosure (see 3d
  1 Document(s)/Category Description                                    (if applicable)     applicable)                            applicable) to 10(b)?         Disclosed?     Kossack Decl. ¶ 12)
    Email to States requesting they hold off on submitting data pending                     State Election
792 resolution of EPIC TRO                                              Kossack             Officials                                  10-Jul-17 No                  No         (u)
    Unsolicited requests from third-parties to Commission staff to join
793 the Commission                                                                                                                                No                 No         (w)

794 Emails and proposals with/from third-party data analysis entities                                                                             No                 No         (w)
    Emails from third parties to Commission staff about potential
795 collaboration                                                                                                                                 No                 No         (w)
796 Third party provided list of suggested witnesses                                                                                              No                 No         (w)
797 FOIA/FACA request for documents                                                                                                               No                 No         (j)

798   Emails with potential panelist about participation (and declines)                                                                           No                 No         (r)
799   Emails from third parties about data sources                                                                                                No                 No         (i)
800   Materials forwarded to Commission staff by NASS                                                                                             No                 No         (j)
801   Constituent letters to Vice President or Commission members                                                                                 No                 No         (o)
      GSA/OVP Reimbursement Funding documents regarding PACEI
      operations (Form FMS-7600A, Department of Treasury Financial
802   Management Service)                                                                                                                         No                 No         (d)
803   Unsolicited emails by individuals alleging voter fraud                                                                                      No                 No         (w)
      Discussions with third party vendor about procuring and operating
804   livestream of Sept. 12 meeting                                                                                                              No                 No         (y)
      Emails between Commission staff and states about mechanics of
805   data sources                                                                                                                                No                 No         (u)
806   Press inquiries to Commission staff                                                                                                         No                 No         (j)
      Discussions with staff at September 12 meeting event site about
807   logistics (i.e., including individuals on wait lists)                                                                                       No                 No         (y)




                                                                                                     41                                                                                      9/29/2017
